 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGarman Construction CompanyandInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local UnionNo. 325,AFL-CIOandLocal Union No. 150,InternationalUnion of Operating Engineers,AFL-CIO. Cases 33-CA-5672 and 33-CA-567314 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 29 September 1983 Administrative LawJudge Arline Pacht issued the attached decision.The General Counsel filed limited exceptions and asupporting brief, and a brief in support of part ofthe judge's decision. The Respondent' and Local150, InternationalUnion of Operating Engineers,filed exceptions and supporting briefs. The GeneralCounsel and the Respondent filed reply briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions3 only to the extent consistent with thisDecision and Order.The Respondent is "an employer engaged pri-marily in the building and construction industry"within the meaning of Section 8(f) of the Act. InJohn Deklewa & Sons,282 NLRB 1375 (1987), theBoard overruled R. J.Smith Construction Co.,191NLRB 693 (1971), enf denied sub nomOperatingEngineers Local 150 v. NLRB,480 F.2d 1186 (D.C.Cir. 1973), abandoned the conversion doctrine, andmodified unit-scope rules in 8(f) cases. As set forthIThe Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and po-sitions of the partiesThe Respondent has made a motion to reconsider denial of the requestfor review in Cases 33-RM-199, 33-RM-200, and 33-RM-202 and amotion to consolidate review of ' RM" proceedings with the appeal inCases 33-CA-5672 and 33-CA-5673 The General Counsel filed an oppo-sition to the Respondent's motions The Respondent filed a response tothe General Counsel's opposition The Respondent's motions are denied2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings3 In sec II,C,2, Allegations of restraint, coercion, and interference,par 22, the judge inadvertently stated that the Respondent could file andhad filed decertification petitions Sec 9(c) of the Act gives an employerthe right to file a representation petition and employees the right to file apetition for an election to decertify a unionCertain other minor errors in the judge's decision have been noted andcorrectedinDeklewa(above at 1377-1378), the Board decid-ed to apply the following principles in 8(f) cases:(1) a collective-bargaining agreement permit-tedby Section 8(f) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f) bargaining relationship.ApplyingDeklewato the instant case, we concludethat the Respondent did not violate Section 8(a)(5)and (1) of the Act with respect to the InternationalUnion of Operating Engineers, Local No 150, La-borers Local Union No. 727, or the NorthwesternIllinoisDistrict Council of Carpenters, Local No.790.In 1970 the Respondent joined the Northern Illi-nois Building Contractors Association (NIBCA), amultiemployer group, which negotiated agreementson behalf of its members and area trade unions, in-cluding the Operating Engineers, the Laborers, andthe Carpenters. In 1975 NIBCA delegated its bar-gaining authority to a multistate organization, theMid-AmericaRegionalBargainingAssociation(MARBA). MARBA subsequently negotiated threemaster agreements with the Operating Engineers,the Laborers, and the Carpenters.4 In December1975 the Respondent's president, Tom Garman, no-tifiedNIBCA, in writing, of the Respondent's deci-sion to withdraw from NIBCA. The withdrawaldid not take effect until the expiration of the masteragreements in 1978. As the judge found, by June1978 the Respondent was no longer formallybound by any agreement.1.After June 1978 the Respondent did not enterinto any bargaining relationship with the Laborersor the Carpenters. Thus, under the fourthDeklewaprinciple, as of the expiration of the 1975-1978 bar-gaining agreements, the Unions did not enjoy apresumption of majority status, and the Respondentwas free to repudiate the 8(f) bargaining relation-ships.4The agreement with the Operating Engineers ran from 1 July 1975 toJune 1978 The agreement with the Laborers ran from I May 1975 to 30April 1978The agreement with the Carpenters ran from 17 June 1975 to 31 May1977The Respondent's president then signed a 1-year agreement withthe Carpenters which expired on 31 May 1978287 NLRB No. 12 GARMAN CONSTRUCTION CO89The judge concluded that the Respondent violat-ed Section 8(a)(5) and (1) with respect to the La-borers and the Carpenters by refusing to recognizeand bargain collectively with these Unions.5 As thejudge's conclusions turned on whether the Re-spondent owed bargaining or contractual obliga-tions to the Unions after June 1978, which underDeklewaitdid not, we will reverse the judge anddismiss these allegations in the complaint.2.After June 1978 the Respondent did enter intoa bargaining relationship with the Operating Engi-neers. In 1978 Tom Garman signed a memorandumagreement which bound the Respondent to the Op-erating Engineers' master agreement.6 Since 1978,however, the Respondent had employed only onemember of the Operating Engineers, employeeJerry Simler, and had made regular, monthly con-tributions to the Union's fringe benefit funds on hisbehalf.The Respondent stopped its contributionson 3 September 1981, when it sent a letter to theOperating Engineers stating that the master agree-ment "is null and void as of the present date."The complaint alleged that the Respondent vio-latedSection 8(a)(5) and (1) by repudiating thecontract and withdrawing recognition from theOperating Engineers. The judge found that the Re-spondent had not merged into the multiemployerunit and that the Respondent was bound by the1981-1984 master agreement, but dismissed the al-legation in the complaint because-of the "one-manunit" rule. This rule holds that the Board will notfind that an employer has violated Section 8(a)(5)when the refusal to bargain involves a single-em-ployee unit.ForeignCar Center,129NLRB 319(1960).We agree with the judge that under the facts ofthis case, the allegation of an 8(a)(5) violation con-cerning the Operating Engineers should be dis-missed.We find that the Respondent was party toa binding 8(f) contract underDeklewaand thatunder the thirdDeklewaprinciple, the Respond-ent's operation was a single-employer unit that hadnot merged into the multiemployerunit.7BecausesThe judge found that the Respondent had adopted the Laborers' andCarpenters' master contracts through its actions in following numerousprovisions of the master contractsWe do not find this adoption-by-con-duct doctrine to be applicable in 8(f) cases8 In March 1981 the Respondent signed anotheragreementwith theOperating Engineers which was substantially identical to the 1978 memo-randum The master agreement ran'from July 1978 to June 1981 and con-tained a provision which stated that it wouldcontinue ineffect unlesstimely notice of termination was given The Respondent did not providetimely notice of termination and thereby became bound by the nextmaster agreement,which ran from 1 July 1981 to 31 May 19847Member Stephens notes that the thirdDek/ewaprinciple actuallyrefers to the unit that will normally be regarded as appropriate for thepurpose of processing election petitions under Sec 9(c) and (e) of theAct, and we have no petition pending before us here It is conceivablethat the thirdDeklewaprinciplewould not necessarily govern all deter-minations of the unit to which an employer was bound pursuant to itsthere had never been more thana singlemember oftheOperatingEngineers in the Respondent'semploy during the 3 years prior to the Respond-ent's repudiation, however, we find that the "one-man unit" rule is the proper rule in this case.8We agree with the result reached by the judgeand dismiss the 8(a)(5) and (1) allegations in thecomplaint concerning the Operating Engineers.3.The judge found five 8(a)(1) violations. Thejudge found that the Respondent engaged in thefollowingconduct: interrogated the employeesabout their support of the Unions;9 created the im-pression that the- employees' recall to work wasconditioned on their withdrawal from union mem-bership; implied to the employees that their jobstatuswas conditioned on withdrawing from theUnions; assisted in the preparation of a decertifica-tion petition regarding Carpenters' Local 790; andpromised the employees improved benefits.Weaffirm the judge.In conclusion, we affirm the judge's finding ofthe five 8(a)(1) violations and wedismissthe alle-gations of 8(a)(5) violations concerning the Operat-ing Engineers, the Laborers, and the Carpenters.AMENDED REMEDYHaving found that the Respondent has engagedinunfair labor practices in violation of Section8(a)(1) of the Act, we shall order the Respondentto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.signing of a collective-bargaining agreement However, given our adop-tion of the judge's finding that the Respondent had not merged its oper-ation into the multiemployer unit when it signed the separate memoran-dum agreement in 1981, Member Stephens concludes that we can appro-priately find that the Respondent's own operating engineer work forcewas the unit in which the Respondent was bound, by its agreement, torecognize the Operating Engineers8We note that had the facts been different and had the unit of operat-ing engineers been subject to fluctuations in size,only temporarily de-creasing in size to a single employee unit, the Respondent's actions wouldhave violated Sec 8(a)(5) of the Act SeeDek/ewa,above at fn 629 In RossmoreHouse,269 NLRB 1176 (1984), affil sub nomHotel &Restaurant Employees Local 11 v NLRB,760 F 2d 1006 (9th Cir 1985),the Board stated that the proper analysis is whether, under all the cir-cumstances, the interrogation reasonably tends to restrain, coerce, orinterferewith rights guaranteed by the Act See alsoSunnyvaleMedicalClinic,277 NLRB 1217 (1985)Member Stephens notes that because it was not unlawful for the Re-spondent to repudiate its bargaining agreement with the Unions after thecontracts expired, and because the Respondent could therefore lawfullyoperate without a union agreement thereafter,mere questions to employ-eeswhether they would object to working withouta union agreementwould not, standing alone, be unlawful under Sec 8(a)(1) To the extentthat the Respondent coupled questions about union sympathies with ref-erences to stacks of applications from nonunion employees, however, thequestions could reasonably have tended to coerce its previously union-represented employees, most of them now on layoff status, into believingthat abandonment of union membership was the price of a job On thatbasis, he joins the majority in upholding the unlawful interrogation find-ing 90DECISIONS OF THE NATIONALLABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent. Garman Construction Co., Free-port, Illinois, its officers, agents, successors, and as-signs, shall1.Cease and desist from(a) Interrogating employees about their member-ship in or support of labor organizations or ask em-ployees if they will work with nonunion employeesor what they think about going nonunion.(b)Creating the impression that the employees'recall to work is conditioned on their withdrawalfrom membership in or support of the Union.(c) Implying to employees that their jobs are de-pendent on their withdrawing from union member-ship.(d) Initiating or assisting in the preparation of adecertification petition.(e) Promising the employees improved insurancebenefits if they withdraw from union membership.(f) In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its Freeport, Illinois place of businesscopies of the attached notice marked "Appen-dix."10 Copies of the notice, on forms provided bythe Regional Director for Region 33, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegations notspecifically found are dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate our employees abouttheirmembership in or support of labor organiza-tions or ask employees if they would work withnonunion employees or what they think aboutgoing nonunion.WE WILL NOT give employees the impressionthat their recall to work is conditioned on with-drawing from- membership in or support of anyunion.WE WILL NOT imply to employees that their jobsare dependent on their withdrawal from unionmembership.WE WILL NOT initiate or assist employees in thepreparation or circulation of any petition, nor spon-sor any movement to decertify Carpenters Local790, or any other labor organization.WE WILL NOT promise employees improved in-surance benefits or other benefits if they withdrawfrom membership in or support of any union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.GARMAN CONSTRUCTION COMPANY10 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "Richard Simon, Esq,for the General Counsel.GerardC.Smetana,Esq(Arvey,Hodes,Costello&Burman),of Chicago, Illinois, for the Respondent.Lorraine SchmallandLewis Sigman, Esqs. (Baum, Sigman& Gold, Ltd.),of Chicago, Illinois,for Operating Engi-neers Local 150. GARMAN CONSTRUCTION CO.91DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. This casewas heard in Rockford,Illinois,over a 6-day period be-ginningOctober 13 and concluding on November 5,1982,pursuant to charges filed on October 5, 1981,againstGarman Construction Company(Respondent orGarman).A consolidated complaint and notice of hear-ing issued on February 19, 1982, and was amended onAugust 25 and November 1, 1982. The Respondent fileditsanswer to the complaint and amended complaint onApril 6 and September 7, 1982, respectively. Subsequent-ly, on May 10, 1982, the Respondent filed a motion forpartial summary judgment and request for review of theRegionalDirector'sdecision and order,whichwasdenied by the Board.'On these pleadings, the principal questions presentedby the complaint are whether the Respondent: (1) violat-ed Section 8(a)(5) and (1) of the Act by repudiating itscollective-bargaining agreementwith theInternationalUnion of Operating Engineers Local 150 (Operating En-gineers orLocal 150); unlawfully withdrewrecognitionand refused to bargain collectively with the OperatingEngineers and with the Laborers Local 727 (Laborers orLocal 727) and the Northwestern Illinois District Coun-cil of Carpenters Local 719 (Carpenters or Local 719);2and unilaterally altered the terms and conditions of itsemployees' employment; (2) whether the Respondentviolated Section 8(a)(1) of the Act by coercively ques-tioning employees about their membership in and supportof the respective Unions;promisingbenefits to employ-ees who withdrew from union membership,threateningiOn September 9 and October 1, 1981, the Respondent filed four peti-tions seeking representation elections,on a claim that unions,three ofwhich are involved in this proceeding,did not represent a majority of itsemployees in an appropriate unit of all of its construction workers. Arepresentation hearing began on October 5 and ended on November 3,1981.On March 30, 1982,the Regional Director issued a decision andorder in which he took administrative notice that a consolidated com-plaint had issued with respect to the Laborers, Carpenters, and OperatingEngineersConsequently,he determined that the petitions in the repre-sentation cases affecting those unions should be dismissed, subject to re-consideration on final disposition of this unfair labor practice proceedingAfter the Board denied Respondent's request for review,Garman filed amotion for reconsideration,which the Board also denied by telegraphicorder dated October 8, 1982.zIn August 1982, Carpenters Local 719,the organization that initiallyrepresented Respondent's employees,merged into Carpenters Local 790.After notifying the approximately 15 members of Local 719 and 50 mem-bers of Local 790 of the forthcoming merger vote,a meeting was heldwhere separate balloting took place among the two groups Approximate-ly 12 to 15 men belonging to Local 719 voted unanimously by secretballot in favor of the merger Thus,the merger was accomplished pursu-ant to procedures that provided sufficient guarantees for free choice anddue process.SeeNLRB Y Commercial Letter,496 F.2d 35(8th Cir 1974)Further,four of Local 719's officers continued holding office with themerged Local 790. Although a new business agent now services the areathat encompasses the Respondent,the collective-bargaining agreementsthat Local 719 had with various employers prior to the merger remainedin effectWhere, as here,two sister locals merge,where the affected em-ployees approve of the merger,and where there is no disruption of pre-existing collective-bargaining relationships,it is clear that substantial con-tinuity of representation from one local to another is retained Because"there is no change in the essential identity of the bargaining unit,"(MontgomeryWard & Co.,188 NLRB 551,552-553 (1971)), I concludethat Local 790 has lawfully replaced Local 719.job loss to those who did not, and encouraging the distri-bution of a decertification petition.On the entire record,includingthe demeanor of thewitnesses and after due consideration of the briefs filedby counsel for the General Counsel (General Counsel),the Respondent,3 and the Operating Engineers, I makethe followingFINDINGS OF FACT1.JURISDICTIONRespondent,a contractor in the business of residentialand commercial building construction,is,and has been atall times material,an Illinois corporation with its officeand principal place of business in Freeport,Illinois.During the past 12 months, a representative period, inthe course and conduct of its business operations, Re-spondent has purchased and caused to be transferred anddelivered to its Freeport facility goodsand materialsvalued in excess of $50,000 which was transported di-rectly from States other than the State of Illinois. Basedon the foregoing admitted facts, I find that Respondent isnow, and has been at all material times,an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.The Operating Engineers, Carpenters Local 719, Car-penters Local 790, and Laborers Local 727 are labor or-ganizationswithin themeaning ofSection 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundThe Respondent's longstanding relationship with orga-nized labor can be traced to the early 1960s when it en-tered into its first collective-bargaining contract with theOperating Engineers.In 1970, Respondent joined theNorthernIllinoisBuildingContractorsAssociation(NIBCA),a multiemployer group that negotiated agree-ments on behalf of its members with various trade unionsincluding the Operating Engineers, Laborers, and Car-penters. In 1975, NIBCAdelegated its bargaining author-ity to amultistate organization,theMid-America Re-gional Bargaining Association(MARBA).In that year,MARBA negotiated 3-year master agreements with theOperating Engineers and Laborers,which expired inJune and April 1978 respectively, and a 2-year contractwith the Carpenters.InDecember 1975, Tom Garman, then Respondent'spresident, advised NIBCA in writing of the Company'sdecision to withdraw from the Association. Because thisnotificationwas given during the termof NIBCA's out-standing contracts with the respective Unions, the with-8Respondent submitted a motion for leave to file a reply brief datedMay 15,1983, to which the General Counsel objected.The Board'sRulesand Regulations make no provision for reply briefs,suggesting they arenot favoredMoreover,Respondent's counsel offered no compellingreason justifying such a bnef Because the matters he sought to addresswere or could have been raised at the hearing and in his brief, anotherdocument added to the plethora of paper already filed in this case is un-warranted.Accordingly,Respondent's motion is denied. 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdrawal did not take effect until those contracts expired'On May 31, 1978, a contract, which Respondent inde-pendently executed a year earlier with the Carpentersadopting the NIBCAmasteragreement for the balanceof its term, also expired. Thus, by June 1978, Respondentwas no longer formally bound to collective-bargainingagreementswith any of the Unions party to this proceed-ingRespondent's Relationship with the Unions Since1978Respondent's present dispute with the Charging Par-ties stems from events occurring since 1978 In May ofthatyear,Garman Construction Company was pur-chased by Harry Johnson and William Nample. Since thetransfer of ownership did not significantly alter the wayinwhich the Company functioned, the Respondent is, byadmission, a successor. The Respondent's relationshipwith the Unions since the sale have been far more prob-lematicBecause the operative facts that govern Re-spondent's legal obligations to the Operating Engineersdiffer somewhat from those affecting the Laborers andCarpenters, the issues affecting each Union will be exam-ined separately belowA. TheOperating EngineersIn 1978,MARBAentered into a new master agree-ment with the Operating Engineers effective from Julyof that year to June1981 JerryShepardson,the Operat-ing Engineer's business agent,testified that shortly afterthe agreement was executed,and he learned that Garmanno longer belonged toNIBCA,he visited Tom Garman(thenRespondent'spresident)athisFreeport,Illinoisoffice on 12 North Commercial Street,and obtained hissignature on a memorandum agreement.As Shepardsonexplained,such memoranda agreements bind the signerto the master contract and typically are presented to in-dividual employers who do not belong to the Associa-tion.At the representation hearing, although Garmandenied having executed such a document and theOperat-ingEngineerswas unable to producea copy of thesigned memorandum,there is other evidence that sug-gests that Garman did execute such an instrument.5 Irefer to a booklet Shepardson produced that contained acomputerized listing of every company that had signed amemorandum agreement with the Operating Engineersas of March28, 1979.Garman was among the companiesso listed at the Commercial Street addressThree years later, Shepardson again found it necessaryto obtain a signed memorandum from Respondent. She-4 SeeCharles D Bonnano Linen Service v NLRB,454 U S 404 (1982),Retail Associates,120 NLRB 388 (1958)5Garman failed to appear at the unfair labor practice proceeding,thereby preventing any resolution of the credibility conflict in his favoron the basis of demeanor However, I note that he was willing to enterinto at least one other similar agreement with the Carpenters in 1977Further, at the time he withdrew from NIBCA, he indicated to the Asso-ciation's executive secretary that he contemplated further bargaining bystating that "it would be far better to negotiate on a separate basis withthose two or three unions we would be pressured by " These circum-stances fortifymy conclusion that Garman did sign a memorandum in1978pardson related that he met with Johnson on March 20,1981,and after explaining that union officials wereunable to locate a copy of the 1978 agreement, requestedthat another memorandum be executed so that Respond-ent could lawfully continue to contribute to the Union'sfringe benefit funds on behalf of its employee, JerrySimler. Semler was the only member of theOperatingEngineers on Respondent's work force. Johnson readand signed the document.With the exception of then-current dates, the 1981memorandum agreement was substantially similar to its1978 predecessor The pertinent provisions of the memo-randum were as follows1.The Employer recognizes the Union as thesole and exclusive representative for and on behalfof the employees of the Employer within the terri-torial and occupational jurisdiction of the Union2.The parties agree that the Employer is a partof a single bargaining unit made up of all employersparties to the master agreement adopted herein.3.The parties do hereby adopt the master agree-ment dated July 1, 1978 entered into by and be-tween the Union and the mid-America RegionalBargainingAssociation . . . and the parties dohereby mutually agree to be bound by the termsand conditions of that master agreement and theagreement and declaration of trust of the mid-WestOperating Engineers pension plan. . . .4.This agreement and the adoption of the masteragreement and the agreements and declaration ofthe trust referred to in paragraph 3 above, shall beeffective as of March 20, 1981 and remain in effectto and including the expiration date of the masteragreement adopted herein .This agreementshall continue in effect from year to year thereafterand specifically adopt any master agreement enteredinto between the Union and mid-America RegionalBargaining Association5Either Party desiring to amend or terminatethisMemorandum of Agreement must notify theother in writing at least three (3) calendar monthsprior to the expiration of the master agreementadopted hereinIn substance, then, the agreement provides for recogni-tion of the Union as the exclusive bargaining agent foremployees performing operating engineers' work withintheUnion's jurisdiction; for merger of the Respondentinto the multiemployer bargaining unit, for adoption ofthe terms of the master agreement between the UnionandMARBA, for payments into the Operating Engi-neers trust funds and for continuation of the agreementfrom year to year unless either party notifies the otherwithin 3 months prior to expiration of the master agree-ment of an intent to amend or terminate Thus, by virtueof the memorandum, Respondent was required to pro-vide written notice of a desire to terminate its contrac-tualarrangementswith the Operating Engineers 3months prior to the June 30, 1981 expiration of- themaster contract It did not do so. Instead, by letter datedSeptember 3, 1981, Respondent notified the Union that GARMAN CONSTRUCTION CO.the master agreement"isnull and void as of the presentdate." Concurrently, Respondent notified the trustees ofthe Operating Engineers' fringe benefit fund that it wasdiscontinuing payments. Since at least 1978, when Simlerwas admitted to full membership in the Operating Engi-neers,6until September 1981 when Respondent sent theabove-mentioned letters to the Union and trustees, itmade regular, monthly contributions to the various Oper-ating Engineers'fringe benefit funds on Simler's behalf.The payments were accompanied by report forms, mostof which Johnson signed, which indicated that the con-tributionswere made pursuant to the Company's collec-tive-bargaining agreement with the Union.' In addition,from 1978 until the summer of 1981,Respondent paidSimler wage rates that conformed with those set forth inthe MARBA-Operating Engineers master agreement. Re-spondent also assigned Simler to work that involved theuse of heavy equipment traditionally falling within thecraft lines of the Operating Engineers.In mid-September 1981, the Operating Engineers nego-tiated another master contract with MARBA retroactiveto July 1, 1981 and expiring May 30, 1984. However, inSeptember 1981, Respondent ceased making payments tothe fringe benefit funds for Simler and failed to grant theincreased wage ratesspecified in the newmaster agree-ment.1.The parties'contentionsThe General Counsel and the Operating Engineersargue that by signing the memorandum agreement inMarch 1981, Respondent agreed that it would be boundto the 3-year master contract between MARBA and theUnion, effective from July 1981 through May 1984. Theyfurther submit that by virtue of language in the memo-randum stating that the Employer agrees to be part of asingle bargaining unit, the Respondent was merged intothemultiemployer association.Because the OperatingEngineershad majoritysupport among the employeeswho worked for employers in the multiemployer unit,the Union's status as bargaining representative may notbe challenged for the life of the contract. Counsel rea-sons that because Respondent is included within the mul-tiemployer unit and because the Union's majority statusisdetermined within the framework of that unit, it is ir-relevant that the Respondent employs only one memberof the Operating Engineers. Under their theory of thecase,Garman's execution of the 1981 memorandumagreement makes the Respondent a party to a matureand fully enforceable contract under Section 9(a) of theAct. Consequently, they assert that Respondent's repudi-ation of that contract and its withdrawal of recognitionfrom the Operating Engineers in September 1981 violateSection 8(a)(5) and(1) of the Act.The Respondent raises numerous defenses,not all ofwhich need be examined to resolve those allegations inthe complaint bearing on the Operating Engineers. Atthis juncture,itwill suffice to outline the following6Prior to his becoming a full union member in 1978,Simler's statuswith the Operating Engineers was as a "temporary referral "I Instruction cards sent to the Respondent,together with the reportowed pursuant to the collective-bargaining agreement93points in Respondent's argument.First, the Respondentcontends that Johnson did not sign the memorandumagreement in March 1981 with any intention of bindingthe Respondent to the terms of the MARBA contract.Rather, he merely complied with the business agent's re-quest for his signature in order to legitimize fringe bene-fitpayments into the funds for Simler.Respondent nextmaintains that the memorandum was a prehire contractunder Section 8(f) of the Act and, therefore, voidable,unless the Union can establish that it obtained majoritysupport in an appropriate unit comprised solely ofGarman employees.Alternatively,the Respondent urgesthat even if the Respondent is bound to a contract other-wise ripe under Section 9(a) of theAct, itisunenforce-able because a one-man unit is inappropriate. For the rea-sons discussed below, I am constrained to conclude thatunder prevailing Board precedent,a union does not havemajority status in an appropriate unit, when,as here, theunit is comprised of a single employee. Consequently, theRespondent's repudiation of its contract with the Operat-ing Engineers does not constitute conduct that will beremedied under the Act.2.DiscussionAs found above, Respondent's attempted withdrawalfrom NIBCA in 1975, during the term of the extant col-lective-bargaining agreement,did not take effect until theexpiration of that agreement in 1978. At that time, how-ever, and even without specific notice to the affectedunions, the Respondent ceased being a member of themultiemployer association.Thereafter,in 1978, and againin 1981,Respondent's representatives signed memoran-dum agreements that bound it to the terms and condi-tions of the collective-bargaining agreements negotiatedbetweenMARBA and the Operating Engineers. Thememorandum agreement signed by Johnson in 1981 con-tains explicit language adopting the master agreement.When the provisions of a document,such as those atissue here, are clear and unambiguous on their face, theBoard has rejected parole evidence that would alter ormodify their terms. SeeR. J. E. Leasing Corp.,262NLRB 373, 379 (1982). Moreover, Johnson admittedreading the memorandum prior to signing it and,there-fore, can hardly claim he was unaware of its provisions.It is impossible to believe that Johnson,who currently ispresidentof the Companyand primarily responsible foritsfinancialmanagement and who was its bookkeeperand vice president for at least 10 years prior to his acqui-sition of the business,could fail to appreciate the signifi-cance of signing such an instrument. Further, by contrib-uting to the trust funds and by observing the OperatingEngineers'traditional craft lines, Respondent's objectiveconduct demonstrated an awareness that it was obligatedto adhere to the master agreement.Accordingly, I findthat by executing the memorandum agreement in March1981, and by failing to give timely notice of an intent toamend or terminate the agreementbefore thenext con-tractwas renegotiated,the Respondent bound itself tothe 1981-1984 contract between MARBA and the Oper-ating Engineers. 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA separate legal question exists whether by signing thememorandum agreement the Respondent was mergedinto the multiemployer unit. The test used by the Boardand approved by the courts in determining whether suchamerger has occurred turns on whether the employerhas indicated an unequivocal intention to be bound bygroup bargaining.NLRB v. New York TypographicalUnionNo.6,632, F 2d 171, 183 (2d Cir 1980). TheBoard's position on this issue is succinctly stated inRuanTransport Corp.,234 NLRB 241, 242 (1978)."[T]he essential element warranting the establish-ment of multiple- employer units is clear evidencethat the employers unequivocally intend to bebound in collective bargaining by group rather thanby individual action. The correlative standard forexcluding an employer from such a unit is evidenceof an intent to pursue an individual course of actionwith respect to labor relations." As a general rule,the Board has found that an employer does notbecome a part of a multiemployer bargaining group..where it merely adopts a collective-bargainingagreement in the negotiation of which it did not ac-,tually participate and which it did not authorize an-other to negotiate on its behalf.Under the standards articulated inRuan,the record es-tablishes that the Respondent merely adopted a contractthat it had in no way authorized others to negotiate onits behalf.There is no question that Respondent did not partici-pate in the negotiations between MARBA and the Oper-ating Engineers either in 1978 or 1981. Neither can it besaid that Respondent directly authorized NIBCA toengage in group bargaining in its behalf. To the con-trary,Respondent attempted to withdraw from the mul-tiemployer association as early as December 1975. TheOperating Engineers did not receive notice of Respond-ent's intent to withdraw in 1975, but by 1978 the Localclearly knew that Garman was not represented by theAssociationbecause,asShepardsonacknowledged,memoranda of agreement are not presented to member-employers. In these circumstances, it would be incorrectto presume from Respondent's past participation in themultiemployer group that subsequent to its withdrawal,itcontinued to assent to group bargaining. Cf.New YorkTypographical Union6, 236 NLRB 317 (1978) Indeed, bywithdrawing from NIBCA, the Respondent demonstrat-ed the opposite intent as of that point in time-that is, toabandon group action and pursue an independent courseof bargaining.The General Counsel and the Operating Engineers donot rely on Respondent's past history, however, to provethat it bound itself to group bargaining in 1981. Rather,they contend that by executing the memorandum ofagreement, the Respondent agreed to become a "part ofa single bargaining unit made up of all employers to themaster agreement." Notwithstanding a commitment suchas this, the Board has indicated that such language is in-sufficient tomerge an employer into a multiemployerbargaining unit.The above-quoted language in thememorandum of agreement signed by Johnson in 1981.isvirtually identicalto languagecontained in the contractdescribedinRuanTransport.Yet, the Board held inRuanthatsimilarlanguage was insufficient to "clearlydemonstrate that the Respondent delegated authority tothe Council to represent it in future negotiations."RuanTransportation Corp,supra at 242. See alsoNew York Ty-pographical Union,supraThus, delegated authority evenifclearly implied in the memorandum agreement doesnot meet the Board's standard of "clear evidence of anunequivocal intent on the part of an employer to bebound by group bargaining."8 Id. There is nothing in therecord of this case that evidences Respondent's un-equivocal delegation of authority to NIBCA to bargainin itsbehalf as required byRuan.The General Counsel and the Operating Engineersrely principally onAmado Electric,238 NLRB 37 (1978),andAuthorized Air Conditioning Co.,236NLRB 131(1978), enfd. 606 F.2d 899 (9th Cir. 1979), to support itscontention that by signing the memorandum of agree-ment, the Respondent merged into the multiemployerbargainingunitThese cases are clearly distinguishableon their facts. Although the employer inAmado Electricwas not a member of the association, it had signed lettersof assent specifically authorizing the group to representit incollective bargaining. InAuthorized Air Conditioning,the employer voluntarily applied for membership in theassociation and was accepted. See alsoCustom ColorsContractors,226 NLRB 851, 853 (1976), enfd. sub nom.NLRB v Beckham, Inc.,564 F 2d 190 (5th Cir. 1977), inwhich the employer attended almost all the multiemploy-er negotiatingsessionsand never indicatedan intent notto be bound by the contract These cases suggest that if asingle employer is to merge into a larger multiemployerunit, its intentmust be expressed to the larger unit andnot to the union aloneCompared to the actions of the employers in theabove-cited cases, it cannot be said that Garman mani-fested the intent requisite to inclusion in the bargaininggroup. It merely signed a memorandum of agreement asa single employer acting on its own behalf Accordingly,the conclusion that must be drawn is that although theRespondent bound itself to the terms of the MARBAcontract, it did not thereby merge into a multiemployerunit.Consequently, the Operating Engineers' majoritystatusmust be examined within the confines of a singlebusiness entity. SeeHageman Underground Construction,253 NLRB 60, 68 (1980)There is no dispute that Simler was the only memberof the Operating Engineers in the Respondent's employ.In this regard, the Board's position on one-manunits iswell settled- the Board will not certify such a unit, norwill it find that an employer has violated Section 8(a)(5)when the refusal to bargain involves a single-employeeunit.Crlspo Cake Cone Co,190 NLRB 352, 363 (1971);ForeignCar Center,129NLRB 319, 320 (1960);Al &Dick's Steak House,129 NLRB 1207, 1208 (1961);LouisRosenberg, Inc.,122 NLRB 1450, 1452 (1959) It is truesButseeNLRB v New York Typographical Union6,632 F 2d 171,183-184 (2d Cir 1980), in which the court held that the individual em-ployerwho had signed an agreement in advance of negotiations wasbound by a master contract when it was reached GARMAN CONSTRUCTION CO.95that "the Act doesnot preclude bargaining with a unionon behalf ofa single employee,if an employer is will-ing." ForeignCar Center,supra at 320.See alsoTeamstersLocal 115 (Villa-Bar Ca),157 NLRB 588 (1966). At thesame time, theBoard has "neverheld thatan employer'srefusal to bargainwith arepresentativeon behalf of aone-man unit is a refusal to bargainwithin themeaningof Section 8(a)(5)."Foreign Car Center,supraat 320. Therationalefor thispositionis as follows:The Boardhas held that it will not certify a one-man unit becausethe principal of collectivebargain-ing presupposesthat thereismore than one eligibleperson whodesires to bargain.The Act, therefore,doesnot empower the Boardto certifya one-manunit.By parityof reasoning,the Act precludes theBoard from directing an employerto bargain withrespect to such a unit.The Board'spolicy as expressedinForeign Car Centerdictates the outcomeof theinstant situation and compelsthe conclusionthat the OperatingEngineers does notenjoy majoritystatus inan appropriateunit of Respond-ent's employees.Accordingly,the Respondent's repudi-ationof the contractand refusal to recognize and bargainwith theOperating Engineers do not constitute conductthatthe Board will redress under Section 8(a)(5) and (1)of the Act. Therefore,the allegations in the instant com-plaint addressedto that conductmust be dismissed.B. The Laborers and CarpentersIn 1978, NIBCArenegotiated3-yearmaster agree-mentswith the Laborers and Carpenters effective toMay 31,1981.However,as mentionedabove,Respond-ent's contractswith theseUnions terminated in May andJune1978, respectively.Sincethattime Respondent hasnot signed a written agreementwith either labor organi-zation.However, from 1978 toSeptember3, 1981,Respond-ent choseto followa number of the provisionsin the La-borers and Carpentersmaster contracts.Thus, the recordshows thatRespondent continuedto employunion mem-bers exclusively and with some exceptions,assigned themto tasks that fell withinthe jurisdiction of theemployees'respective craft unions.There is also evidence that theRespondent utilized the servicesof the Unions' hiringhalls to obtainthe services of Laborersand Carpenterson at least several occasions.9 In addition, Respondentcontinuedto paywages in accordancewithcontractualpay scales. In fact,when themaster agreementsprovidedfor increased wage ratesforLaborers from $10.45 to$11.40 in June 1980 and from$11.93 to $12.83 for Car-penters, Respondentfollowedsuitwith identical rate in-creasesfor employeesbelongingto each Union. More-9Employee Reichart stated that he was referred to Respondent by theLaborers business agent.In addition, I credit the testimony of CarpentersBusiness Agent Herb Hayen, who recalled that he received occasionaltelephone calls between 1978 and 1981 from the Respondent requestingthat carpenters be referred.Johnson denied that he utilized the servicesof the hiring hall, but he acknowledged that his superintendents, whowere members of the Carpenters,also hired employees.Therefore, it ispossible that he might be unaware any of them had called the hiring hall.(See also infra,fn. 21.)over, Respondent paid wage rates to certain of its super-intendents that were consistent with requirements in theCarpenters contract.Thus, the 1978-1981master agree-ment provided that Carpenters foremen were to receivenot less than 7 percent per hour over journeymen's scaleor .835 cents from 1979 to 1980 and .898 cents over scalethe following year.In compliance with this provision,Senior Carpenters Foremen Jacobs,Kehl, and Seefeldtreceived$1an hour over the contractual rate for jour-neymen.Similarly,Respondent made regular contribu-tions to the Laborers and Carpenters fringe benefit funds(welfare,health,pension,and vacation)on behalf of itsemployee-members.The Respondent also paid to eachUnion a working dues assessment based on a small per-centage of each employee's hourly rate as provided bythe collective-bargaining agreements.Respondent's lastworking dues assessments or payments into the fundswas in September 1981. The record further establishesthat Respondent paid staff carpenters and laborers over-time rates in accordancewith themaster agreements;Carpenters received double time;laborers, time and one-half.Employees also received showup pay as provided inthe contract;that is, several hours pay for appearing onthe job when conditions,such as inclement weather, pre-vented them from working a full day.t ° In addition, car-penters received special shift pay for hours worked otherthan the regular 8-to-4:30 daytime shift as specified in thecontract.Another indicator of adherence to the terms ofthe master agreement stems from Respondent's participa-tion in a June 1981 meeting with Carpenters BusinessAgent Hayen and Laborers Business Agent Planthaber,atwhich a dispute was resolved involving a Carpentersemployee usurping work that rightfully fell within theLaborers jurisdiction.) tRespondent's conduct during the summer of 1981sheds further light on its subjective intent regarding itscollective-bargaining obligations.As will bediscussed ingreater detail below,between May and September 1981,Johnson commented to employees on various occasionsthat the Company was either going or thinking of goingnonunion.He asked employees how they would react tothis and also inquired whether they would agree to workwith nonunion personnel. The Respondent explained thatits comments came during a bleak economic period whenitwas losing jobs in competitive bidding to nonunioncontractors.Respondent decided that to make ends meetithad to hire employees at wages lower than the ratespaid to its current work force. During the same timeperiod,Johnson met with union representatives in part toexplore entering into new collective-bargaining arrange-ments. Finally, on September 3, 1981, Respondent noti-fied the Union that they no longer represented a majori-ty of Garman employees and, in effect,withdrew recog-nition from the Laborers and Carpenters.10 Respondent implied that it was unaware that its employees receivedshowup wages. Because someone in authority had to release the employ-ees for the day and because Johnson had intimate knowledge of the eco-nomic aspects of the business,IfindRespondent'sattempt to denyknowledge of the showup pay practice not worthy of belief.I IRespondent's denial of this incident will be discussed below. 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIThe position of the partiesThe General Counsel acknowledges that the Respond-ent effectively withdrew from NIBCA in 1978 when theAssociation negotiated new collective-bargaining agree-mentswith the Carpenters and Laborers. However,based on the employment practices described above, theGeneral Counsel submits that the Respondent impliedlyadopted the 1978-1981 Laborers and Carpenters mastercollective-bargaining agreementswithNIBCA There-fore,when these contracts expired in 1981, Respondenthad a continuing duty to recognize and bargain with theUnions Instead, the General Counsel maintains that be-ginning in late spring 1981, the Respondent embarked ona course of conduct designed to induce the employees towithdraw their membership in and support of the Unionsto which they belonged The Respondent's summer-longantiunion campaign culminated with its September 3 let-ters announcing that it was withdrawing recognition. Itwas at this point in time that Respondent ceased makingpayments to the Unions' trust funds, began hiring non-union employees, and assigned workers to tasks withoutregard to their former craft jurisdictional lines The Gen-eralCounsel contends that these and other unilateral al-terations in the terms and conditions of employment, aswell as the Respondent's withdrawal of recognition andrefusal to bargain, violate Section 8(a)(5) and (1) of theAct.Respondent denies that it adhered to or was bound bythe terms of the collective-bargaining agreements withthe Laborers and Carpenters. Instead, Respondent main-tains that its conduct demonstrated the reverse proposi-tion; that is, that its actions negated a collective-bargain-ing relationship with either Union. Respondent furthercontends that neither the Carpenters nor the Laborersrepresented a majority of employees in their respectivecraft areas.12 However, in an effort to resolve its contro-versies,Respondent claims it met and bargained withrepresentatives of the Carpenters and Laborers in thesummer of 1981, but that these negotiations resulted inan impasse so that the issuance of a bargaining order inthis case would be futile.In light of the parties' conflicting positions, the out-standing issues in this case are as follows (1) WhethertheRespondent followed a course of conduct whichmanifested its intent to be bound by the terms of collec-tive-bargaining agreements with the Carpenters and La-borers; (2) whether the Carpenters or the Laborers en-joyed majority support among Respondent's employeesand (3) whether the Respondent and the Unions bar-gained to impasse.2.Adoption of the union contractsIn support of the position that the Respondent's con-duct gave rise to agreements implied by law, the GeneralCounsel relies principally onVin James Plastering Co.,226 NLRB 125 (1976);Haberman Construction Co.,23612Respondent also asserted in the representation proceedings that asingle-bargaining unit composed of all its employees was the only appro-priate oneThe Regional Director found that the evidence warranted adifferent conclusion and, accordingly, held in his Decision and Order thatseparatecraft units were appropiateNLRB 79 (1978), 13 andRemodeling by Oltmanns,263NLRB 1152 (1982) Although the factual patterns inthese cases vary, they follow a uniform analytic ap-proach Each case starts with the premise that the exist-ence of a labor agreement does not turn on strictcommon law contract principles or on a reduction of anagreement to writing. Rather, in determining if there is abinding contract, the Board asks whether the employerhas manifested an intention to adhere to the collective-bargaining agreement in question and then looks to theemployer's conduct to determine whether it manifeststhat intention. If it does, the terms of the contract havebinding effect and the employer is estopped to assert theabsence of a formally executed agreementVin JamesPlastering Co.,supra at 131,Haberman,supra at 86With these principles in mind, the administrative lawjudge found inVin Jamesthat the following conductgave rise to an implied agreement: (1) Wages were paidaccording to the contract scale, (2) Trust fund and otherbenefitcontributionswere made in the amount andmanner set forth in the contract. Further, these paymentswere made on forms stating "this report is evidence ofan intention to comply with Article 11 of the collective-bargaining agreement." (3) The employer adhered to thedues-checkoff provisions in the contract, (4) The em-ployer usually called on the union representative; (5)With one exception; the employees were union members;(6) The employer implied to the union that it would signa collective-bargaining agreement; (7) Although the em-ployer was never a member of a multiemployer associa-tion, itwas identified as an employer in contracts priorto the one at issue; (8) The employer was familiar withthe terms of the contract and was present during the ne-gotiation of an earlier contract between the multiemploy-er association and the union, (9) In attempting to_ with-draw recognition, the employer acknowledged that ithad voluntarily abided by the terms of the agreement.On this record, the administrative law judge concludedthat Vin James "manifested an intention to adopt and bebound by the agreement and, consequently, is estopped"from asserting as a defense the fact that it had not en-tered into a formal written agreement with the unionAlthough the term estoppel is relied on inVin James,the traditional common law principles of equitable estop-pel need not be present for the Board to find an employ-er bound to the terms of an agreement.14 Rather, an in-spection of the case law suggests that the Board appliesthe estoppel principle in situations where it finds that anemployer had derived some benefit from its adherence toa labor agreement.15 In the Board's view, when an em-13Affil618 F 2d 288 (5th Cir 1980), modified on rehearing 641 F 2d351 (5th Cir 1981)14 SeeNLRB v J D Industrial Insulation Co,615 F 2d 1289 (10th Cir1980), in which the court observed that the formal doctrine of equitableestoppel requires a showing by the party claiming the benefit of the es-toppel of (1) lack of knowledge and of the means to obtain knowledge ofthe true facts, (2) good-faith reliance on the misleading conduct of theparty to be estopped, and (3) detriment or prejudice from such relianceisCfFML Supply,258 NLRB 604, 614 (1981), in which the admin-istrative law judge found purposeful deception by the employer as aground for invoking the traditional estoppel doctrine However, the ad-ministrative law judge made clear that deception was only one among anumber of factors that the Board may consider in contract adoptioncases GARMAN CONSTRUCTION CO97ployer obtains an advantage by virtue of a contractualrelationship, he should thereafter be foreclosed from de-nying that relationship when it entails burdens as wellFor example, inVin James,supra at 129, the administra-tive law judge citesMarquis Elevator,217 NLRB 461,466 (1974), in which the Board stated that "here as inManner Research, Incthe continued utilization ofthe welfare, pension and educational funds, the use of theUnion as a source of employees and for the settlement ofgrievances, `demonstrate the existence of a continuing re-lationship between the Respondent and the Union "' Inan earlier case,Lewis et al. v. Cable et al.,107 F Supp.196, 197-198 (W D. Pa. 1952), the District Court stated:"Defendant cannot by his acts and declarations pretendto be bound by the agreement so as to prevent strikesand repercussions and then, when full liability under saidagreement is asserted seek to disaffirm it." Similarly inHaberman,supra, 618 F.2d at 294-295 fn. 2, the courtfound persuasive grounds to enforce a contract in "thefact that respondent both enjoyed the benefits of the con-tract and abided by its provisions."The Board found inHaberman,supra, 236 NLRB at79, that although the employer's adherence to the con-tract was not as extensive as that identified inVin James,in its totality it was sufficient to show compliance withthe terms of an outstanding collective-bargaining agree-mentThere, the employer (1) contributed to theunion'spension funds, (2) used the union as a source of employ-ees; (3)maintained job stewards;(4) paid union scalewages and abided by the holidays set forth in the con-tract, (5) stated that it had decided to go "open shop"thereby implying that it considered itself a union con-tractor; (6) used union members exclusively, and (7)sought the union's consent to start the working day anhour earlier than mandated under the contract.Remodeling by Oltmanns,263 NLRB 1152 (1982), pre-sents facts strikingly similar to those present in the in-stant case.In affirming the administrative law judge, theBoard agreed that even where the employer had neverseen the collective-bargaining agreement and his knowl-edge of the contract was limited to that derived from hisunion employees, he nevertheless created a bargainingrelationship by complying with a number of provisions inthe agreement over a 6-year period For example, theemployer paid contractual wage and fringe benefits notincluding travel expenses or showup wages; hired onlyunion members and turned to the union hiring hall on atleast one occasion. Additionally, the work shift and holi-days to which the employer adhered were those set forthin the contract. The conduct outlined above was suffi-cient to support the administrative law judge's conclu-sion thatOltmannsadherence to contractual terms dem-onstrates (id. at 1160). . . "the existence of a continuing relationship be-tween Respondent and the union." . . . Also, at alltimes,Respondent considered itself to be a unioncontractor. In this regard, I note that Respondentnever disavowed its bargaining relationship with theUnion and do not accept Oltmanns' less than candidexplanation-that he meant only that Respondentpaid the Union's prevailing wages and fringe bene-fitsand nothing more Finally, the fact that Olt-manns had no contact with union officials subse-quent to June 30, 1971, is of little significance inas-much as, by Oltmanns' own admission, Respondenthonored virtually all consequential provisions of theUnion's contracts with the Association and institut-ed all requested changes in fringe benefits contribu-tions.Parallels betweenRemodeling by Oltmannsand thepresent case abound As inOltmanns,Garman honoredmany of the "economic and several of the non-economicprovisions of the Union's successive collective-bargainingagreements with the Association" manifesting an intentto be bound thereto. Ibid. As noted above, Garman con-tributed to the Unions' pension funds, used union mem-bers exclusively in accord with recognition clauses in thecollective-bargainingagreements,obtainedreferrals,albeit infrequently, from the Unions, paid union wagescales, including overtime and special rates for job super-intendents,paid showup wages, working dues assess-ment, and overtime rates as called for in each Union'scollective-bargaining agreement. Garman's assignment ofemployees to work along craft lines, its exclusive use ofunion employees in accordance with the recognitionclause, its observation of the working hours provided forin the agreement, and its resolution of a jurisdictionaldispute in accordance with the grievance provisions ofthe contract all signify compliance with the collective-bargaining agreements'noneconomicprovisionsTheconclusion inRemodeling by Oltmannsthat "Respondentconsidered itself to be a union contractor" and that "itnever disavowed its bargaining relationship with theUnion" is equally applicable to the circumstances of thiscase. Ibid. It is apparent that Garman would not tell itsemployees that it intended to go nonunion, would notidentify its competitors as nonunion contractors, andwould not withdraw recognition from the employees'bargaining representatives unless it considered itself to bea union contractorMoreover, here, as inOltmanns,Re-spondent never affirmatively disclaimed a collective-bar-gaining relationshipwith either Union until issuing itsSeptember 3 letters In this regard, I note that Nampeldid not contradict Business Agent Collier's testimonythat they often met at jobsites Significantly, there is nosuggestionin the record that during such encounters,Nampel clarified Respondent's position concerning thecessation of its collective-bargaining obligations. The factthat the Respondent failed to sign and return participa-tion agreements sent by the Laborers does not indicate,asRespondent contends, a repudiation of a collective-bargaining relationship. In spite of its failure to executethose agreements,theRespondent continued to makemonthly contributions to the Unions' fringe benefitfunds. In these circumstances,Respondent's implementa-tion of many terms in the master agreements betweenMARBA and the Carpenters and Laborers demonstratestheexistenceof a continuing relationship betweenGarman and those Unions. 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDC. Respondent's DefensesThe Respondent's principal argument is that asidefrom paying wages comparable to area union rates andmaking contributions to the Unions' fringe benefits funds,itobserved none of the other provisions of the multiem-ployer agreement; it neither intended to nor did it in factconform its behavior to any collective-bargaining agree-ment.Thus, Garman points out that it did not utilize theUnion's hiring hall, did not hold prejob conferences withunion representatives, did not have onsite job stewards,and subcontracted to nonunion firms. The Respondentfurther contends that the Union abandoned its membersby failing to police the agreement or holding the Re-spondent accountable for its breaches.The Respondent's first contention-that its only adher-ence to the contract was the payment of union scalewages and fringe benefit contributions-is flatly contra-dicted by a record which demonstrates implementationof numerous key provisions. Further,itisnot criticalthat an employer follow every condition of a labor con-tract inorder to conclude that a collective-bargaining re-lationshipis established. It is sufficient that the Respond-ent honored many of the economic and several of thenoneconomic terms in the Unions' collective-bargainingagreementswith MARBA. SeeRemodeling By Oltmanns,supra at 1160.Respondent's contention that the Union abandoned itsemployees also has no merit The Laborers field repre-sentative,Collier testifiedwithout contradiction that hefrequently visitedGarman jobsites where he often en-countered Respondent's vice president, Nampel. Carpen-tersBusinessAgent Hayen also testified credibly that hespoke with Johnson on several occasions between 1978and 1981.16Neither does the fact that grievances werenot processed prove abandonment. Both the Laborersand Carpentersbusinessagents testified that no griev-anceswere filed by Garman employees during the timeperiod in question when a problem affecting the assign-mentof an employee arose. Because the Respondent waspayingwages according to union scale, forwardingtimely and proper contributions to the fringe benefitsfunds, and in the absence of employee complaints, "therereally was no need for contact between the parties to ef-fectuate the bargaining 'relationship."Remodeling by Olt-manns,supraat 1160-1161. Thus, although the recordmay show some evidence of neglect and less than assidu-ous attentionto the enforcement of their agreements, theUnions' conduct falls far short of abandonment.The Respondent further contends that it paid unionwagesand contributed to the trust funds solely to retainthe services and loyalties of competent employees. By16 Johnson generally denied having any contacts with either Unionother than acknowledging receipt of four letters received from LaborersBusinessAgent PlanthaberHowever, Johnson also denied having ob-tained the services of any employees through the Laborers Local, testi-mony that was convincingly refuted by several employees If the Re-spondentcontacted the Laborers for referrals it is equally likely that simi-lar contacts were made with the Carpenters, just as Hayen alleged Fur-ther, employee Ken Hudson, who impressed me by his demeanor as atrustworthywitness, testified thatHayen occasionally visited GarmanjobsitesGiven corroboration of Hayen's testimony in this regard, there isno reasonto disbelieve his testimony regarding other contacts with Re-spondentthis statement,Respondent, perhaps inadvertently, ac-knowledges that it obtained an advantage in adhering tothe terms of the union contract: it understood that it hadto comply with the labor agreement to attract and retainskilled union craftsman in its employ. Where, as here, anemployer clearly benefits from its partial adoption of acontract, there is good reason to estop him from denyingthat he is not a party to the entire agreement. SeeVinJames,supra;Haberman,supra at 86Respondent also asserts that no legal consequencesshould attach to its payments to fringe benefit funds be-cause such contributions were unlawful in the absence ofa signed agreement as required by Section 302(c)(5)(B)of the Act. 17 Respondent's argument is premised onMoglia v. Goeghegan,403 F.2d 110 (2d Cir. 1968), cert.denied 394 U S. 919 (1969), in which the court held thata written agreement is necessary before payments may bemade under that section. The same argument was consid-ered and rejected inVin James Plastering Co.,supra at131.There, the administrative law judge held that therequisite written agreement-the contract between a con-tractors association and the charging party union-didexist and satisfied the requirements of Section 302. InVinJames,as here, the administrative law judge noted thatcounsel for Respondent was arguing not so much thatthere was no writing rather than that employer was nota signatory to or bound by the writing in question. How-ever, as inVin James,Iconclude that the Respondentadopted the written master contract and is bound by itsterms. It is that agreement and related documents thatfulfill the requirements of Section 302(c)(5)(B).If the Respondent's compliance with the contractualwage scales or payments to the trust funds were the onlyindicia of its adherence to the master agreement, suchconduct would not, standing alone, suffice to demon-strate the existence of a collective-bargaining relation-ship. SeeHaberman Construction Co.,supra at 86. But asthe record evidence in this case clearly establishes, Re-spondent's adherence to the terms of the master agree-ments with the Laborers and the Carpenters went wellbeyond a bare minimum. Based on the foregoing, I con-clude that the Respondent engaged in a course of con-duct from 1978 to May 31, 1981, which manifested anadoption of collective-bargaining agreements with theCarpenters and LaborersConsequently,when theseagreements expired, Respondent was obliged to continuerecognizing and bargaining with those Unions and tomaintain the terms and conditions of employment thatwere in effect on September 3, 1981, unless, as the Re-spondent contends, the Unions did not represent a major-ityof Respondent's employees in their respective craftunits or the parties reached impasse in bargainingi Sec 302(c)(5) statesIt shall be unlawful for any employerto payany money[to a trust fund](c)The provisions of this section shall not be applicable with re-spect to money paid to a trust fundspecified in a written agree-mentwith the employer and employees GARMAN CONSTRUCTION CO1The Laborers majorityRespondent contends that it had reason to doubt therepresentative status of the Laborers Union, based on itsbelief that three employees, Richart, Lott, and Farrar,had withdrawn from the Local at the time it sent its Sep-tember 3 letter stating the Union no longer had majoritysupport from Garman employees 18On the expiration of a contract, an employer mayrefuse to bargain with a union that it reasonably believesno longer represents a majority of the employees.LehighLumber Co,230 NLRB 1122, 1128 (1977), affd 577 F.2d727 (3d Cir. 1978), cert denied 439 U.S. 928 (1978),Cre-ativeEngineering,228NLRB 582 (1977). This is true,however, only if the assertion of a reasonably groundeddoubt of the union's continued majority status arises in acontext free of unfair labor practices, where the loss ofmajority status does not arise from the employer's ownunfair labor practices,19 and where the objective facts onwhich the employer relies are known at the time thedoubt is asserted 20 SeeFrank Bros.,321 U.S. 702, 704-705 (1944);NLRB v. Superior Fire Proof Door,289 F.2d713, 719 (2d Cir. 1961);Impressions, Inc, 221NLRB 389,403 (1978). Thus, as a threshold matter, it is necessary todetermine whether the Respondent engaged in the mis-conduct giving rise to allegations of 8(a)(1) violations2Allegations of restraint, coercion, andinterferenceA number of allegations in the complaint concerncomments made by Johnson and Nampel to various em-ployees that the Company was going "non-union," orthinking of going nonunion or inquiring of the menwhether they would be willing to work together withnonunion labor. One such discussion took place in lateMay or early June with employees Moore, Lemayer, andSimler together with a laid-off employee, Larry Watson.Johnson admitted asking these employees how theywould react to working together with nonunioh person-nel. Simler responded, "I don't think there's any way I'mgoing to drop my [union] card It took me too long toget it " Moore raised a question about how the employ-eeswould be covered by insurance, to which Johnsonreplied that there were plenty of insurance plans avail-ableHe added, "I'm sure we could get equal or betterthan what we are paying into the funds now." Nampelmentioned that he had "a stack of applications from non-union men and we're going to give serious considerationto hiring some of them " Watson, who had been out ofwork for 9 months by this time, commented that theUnion had failed to place him. Johnson rejoined, "Right,what does the Union really do for you?"On another occasion in early June, Johnson made simi-lar comments to employees Timm and Lott in the pres-'sThe Respondent continues to claim that the appropriate unit is onecomprised of all its construction employees The Regional Director re-jected this argument, ruling instead that craft units were appropriate Irely on the Regional Director's decision as law of this case19Computer Sciences Corp,236 NLRB 266, 279 (1978), affd 598 F 2d613 (4th Cir 1979),Pioneer Inn Associates,228 NLRB 1263, 1265 (1977),affd 578 F 2d 835 (9th Cir 1978)20Dayton Motels,212 NLRB 553, 556 (1974), affd 525 F 2d 476 (6thCir 1975)99ence of Supervisor Kehl. Kehl and Lott both testifiedthat Johnson told them that the Company wanted to go"non-union"; and that a program with fringe benefits,pension, and insurance funds would be established asgood or better than those that the Union was offeringAt some point during this exchange, Johnson askedTimm what the Union had done for him.Hudson, a carpenter employed by Respondent from1976 to August 1981, reported taking partin a similarconversationwith Johnson and Nampel in mid-June.Hudson recalled that Johnson said the Company wasgoing nonunion; "that it was up to us [the employees] ifwe wanted to go along and that they would pay us keymen . . . union scale and a better health and welfareplan than we had now." Nampel again alluded to thefact that he had a stack of applications in the office sub-mitted by nonunion carpenters.Moore, Simler, and Lott were involved in still anotherof these conversations in mid-July On this occasion, BillNampel told them that Respondent would have to gononunion, and added once again that he had applicationsstacked high from carpenters who were out of workThe Respondent submits that its consideration ofhiring nonunion labor and its inquiries to its employeeswhether they would accept such a situation came aboutbecause the Company was in financial difficulty havinglost a few contracts to nonunion competitors. Conse-quently,Respondent believed that it had to effect costsavings by hiring nonunion labor at low wages. Howev-er, the Respondent insists that its, decision to hire non-union employees posed no threat to the union member-ship of its current employees. In fact, Johnson testifiedon several occasions that he assured employees he hadno interest in whether they retained their union member-,ship and guaranteed that their wages would remain thesame.The Respondent's disclaimers of any intent to interferewith its employees' support for or membership in theunions to which they belonged are unconvincing. Onconsidering the numerous discussions which Johnson andNampel initiated, it becomes clear that their -commentsabout the Company going nonunion were designed tobring about the employees' abandonment of union mem-bership.21 Johnson had 12 years' experience, first as abookkeeper, then as vice president, and finally as presi-dent of Garman. For much of this time, Respondent wasaffiliatedwith a multiemployer bargaining association,had collective-bargaining relationshipswith five craftunionsandemployedunionmembers exclusively.Nampel had even more exposure to union requirements21The true measure of Respondent's intentions with respect to its em-ployees retaining their union affiliation is revealed in a letter that Johnsonsenton July 12, 1982, toan organization,Americans Against Union Con-trolHe wrote, inter alia "the National Labor Relations Board in Wash-ington have the cases and as you can see we need support in any waypossibleWe feel that we have contributed both monies and informationthat can be used for future contractors to break away from union organi-zations " Johnson testified under oath that he wrote this letter merely torespond to a request for a political contribution His attempt to disguisethe antiunion purpose of this letter merely confirms the conclusion hewas a biased witness who tailored his testimony to serve Respondent'sinterests 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthan did Johnson, for until several years before hebecame anowner of the Company, he was a member ofthe Carpenters Union In light of their experience, theyhad to know that their union employees were not permit-ted to work on the same job with nonunion labor. There-fore, asking their present personnel if they would bewilling to work with nonunion labor hardly had an inno-cent purpose The real question they wereposing waswhether the current employees would rather forfeit theirunion membership or forfeit their jobs. If Respondent'sofficers had no reason to believe that working with non-union labor would have adverse consequences for unionmembers, then there was no reason to ask their ques-tionsThe employees certainly had little difficulty in per-ceiving the thrust of Respondent's inquiry.When thematter was put to Simler, his immediate response wasthat he would not drophis unioncardHis reaction wasa nonsequitorunlessitwas understood that by employ-ing nonunionlabor, union members were being asked toforgo union membership. Another employee, Lott, testi-fied that while he wasnot anexpert on the Union's regu-lations,he at least knew that "anonunionworker can'twork beside union workers."It isinconceivable thatJohnson and Nampel were unaware of a fundamentalfactknown to all of their employees Johnson andNampel also were well aware that all currentstaff mem-bers belonged to one union or another.In raising thespecter of hiringnonunionlabor, they were, at the veryleast, implying that the Unions' majorities would be di-luted if not destroyed, thereby jeopardizing their repre-sentativestatus.Under any circumstance, Respondent'sremarks exercised undue interference withand, restraintand coercion of the employees in violation of Section8(a)(1) of the Act.It is equally clear that Johnson'sassurancesthat theCompany could provide insurance and healthplans equalto or better than those currently covering the employeeswere tantamount to promises of benefits offeredin an ob-vious effort to woo the employees away from theUnions Conversely, the employees could hardly misun-derstand the portent of Nampel's references to stacks ofemployment applications on hand. Taken in context,such comments implied that if the employees chose notto acquiesce to the Respondent's planto become a non-unionshop, they could be readily replaced By juxtapos-ing threats to the employees' job security with induce-ments to repudiate the Unions, Respondent violated Sec-tion 8(a)(1) of the Act. SeeNLRB v. Exchange Parts Co.,375 U.S 405, 409 (1964) I do not agree with the Gener-alCounsel, however, that Johnson's remark to Watson,"what has the Union done for you"risesto the level ofimpermissible interrogation. It was simply an offhand re-sponse to Watson's observation that the Union had beenunable to place him. However, when Johnson repeatedthis same comment to Timm in a subsequent exchange, itwas gratuitous and unlawful.Paragraphs 10(b) and (c) of the consolidated complaintallege that Johnson unlawfully asked an employee if hewas dropping out of the Union and conveyed the impres-sionthat his recall from layoff status was conditioned onhis cessation of union membership.In support of these allegations, Michael Richart, whowas in Respondent's employ at the time of the instanthearing, testified that in early September 1981, while onlayoff status, he heard rumors that the Company wasgoing nonunionand learned that new nonunion employ-eeswere hired recently. Acting on this information, hesought out Johnson and asked why he was still laid off.Johnson told him there was a lack of work but that hemight be coming back within a week or so. At this, Ri-chart volunteered to Johnson that he might drop out ofthe Union Not more than 30 minutes after his meetingwith Johnson, Richart received a telephone call fromGarman's secretary asking that he return to the office.Richart returned and met with Johnson who asked himwhat his plans were. When Richartagainsaid he wasthinking of dropping out of the Union, Johnson asked tosee proof of his withdrawal. He then mentioned that hehad a new job and that Richart could start to work thefollowing Monday. In response to the General Counsel'squestionof whether his submitting proof to Johnson hadany bearing on his return to work, Richart answered,"At the time, it just kind of seemed that maybe thatwould.reflect whether I came back to work or notbut I can't say forsure."Richart did return to workshortly thereafter and explained to Johnson that heforgot to bring a copy of the letter with him regardinghiswithdrawal from the Union. The matter was notraisedagain.In fact, at the time of his rehire, Richartwas 3 months in arrears with his union dues payments.However, the Union advised him that he need do noth-ing about his payments until the instant unfair labor prac-tice proceedings concludedThe General Counsel submits that Johnson's inquiryabout Richart's plans was designed to elicit his intentionsregarding his union membership and that theentire inci-dent conveyed to Richart the impression that his rehirewas contingent on repudiating that membership. The Re-spondent counters that Richart volunteered the informa-tion that he failed to pay his union dues. Further, be-cause Richart was paid his former wage rates on hisreturn and rehired subsequent to the date the Respondentsent the September 3 withdrawal letter to the Unionthere was little reason for Respondent to be concernedwhether Richart retained his affiliation with the Labor-ers.An employer is, of course, free to make reasonable in-quiries Section 8(c) of the Act, implementing the consti-tutional guarantee of free speech, guarantees that no ex-pression of any view shall be evidence of an unfair laborpractice so long as such expression contains no threat ofreprisal or promise of benefit. But the Supreme Courthas recognized that balancing the right of employees toassociate freely against the employer's right of freespeech, "must take into account the economic depend-ence of the employees on their employers and the neces-sary tendency of the former, because of that relationship,to pick up intended implications of the latter that mightmore readily be dismissed by a more disinterested ear"NLRB v. Gissel Packing Co,395 U S. 575, 617 (1969).Within this framework, a trier of fact would have tobe extremely naive to accept the gloss that Respondent GARMAN CONSTRUCTION COattempts to put on Johnson's remarks to Richart.Richartdid not simply spontaneously offer information about hisunion membership as Respondent contends.Rather, hehad good reason to believe that a lapsed union memberwould be far more acceptable to the Respondent thanwould one whose adherence to the Union wasunshakea=ble, since he knew from a coworker, Lott, of Respond-ent's interest in going nonunion and was aware that sev-eral nonunion men had just been hired. When Johnsonasked him about his plans, Richart understood preciselywhat Johnson meant, responding immediately with infor-mation about his intent to withdraw from the Union. Ri-chart's somewhat reluctant admission that he perceived arelationship between his forfeiture of union membershipand his rehire is particularly persuasive because at thetime that he gave his testimony he was in Respondent'semploy 22 Further, the rapidity with which Richart wasoffered reemployment, only 30 minutes after he assuredJohnson that he would abandon the Union, gives rise toa strong inference of a causal effect between that aban-donment and his return to work.Johnson's explanation why he requesteddocumenta-tion from Richart is more than suspicious; it is so implau-sible as to cast doubt on his entire testimony.It strainscredulity to believe that Johnson simply wanted suchproof for his office records. It must be born in mind that,at this time,the Respondent was on the verge of litiga-tion in which its claim that the Laborers no longer repre-sented a majority of employees was a critical issue. Awithdrawal letter from Richart clearly would have evi-dentiary value. Thus, rehiring Richart at his former wagerate was a small price to pay in return for his withdrawalfrom the Union.23 In sum, Ido not believe that John-son's dialogue with Richart was innocent.In the confinesof the employer-employee relationship present here,Johnson clearly engaged in a variety of coercive tacticsincluding subtly relaying to Richart that his rehire was areward for withdrawal from the Union. By such con-duct, Respondent violated Section 8(a)(1) of the ActThe complaint alleges that the reinstatement of an-other employee,Farrar, alsowas conditioned on hiswithdrawal from the Laborers Union.24 Farrar testifiedthat he was called back to work from layoff during theweek of September 23. On his first day back to workJohnson asked Farrar if he belonged to the Union.Farrar replied that he had not paid any dues and there-fore assumed he was no longer a member. On hearingthis,Johnson laughed and told Farrar to go to workBased on these facts, the General Counsel asserts thatRespondent unlawfully interrogated Farrar and led himto believe that his employment was a consequence of hishaving dropped out of the Union.22See,e g , Parkview Acres Convalescent Center,255NLRB 1164(1981),Motz Poultry Co,244 NLRB 573, 575 fn 7 (1979)23 Respondent hoped to reap economic advantages not only by retain-ing its staff at current wages while pay scales in the collective-bargainingagreements rose,but also by hiring nonunion labor at greatly reducedrates of pay24 Farrar was first employed in 1978 when he was referred to theRe-spondent by the Laborers business agent During periods of layoff, Farrarworked for himself and returned to Garman when he saw fit101No explication is needed in order to conclude that Re-spondent'squestioningFarrar about the status of hisunionmembershipwas impermissible interrogation.However, the record does not support the GeneralCounsel's contention that the Respondent led Farrar tobelieve that reemployment was a consequence of hishaving dropped out of the Union. There is no evidencethat Farrar's recall was in any way related to his unionstatus,for he was recalled before his conversation withJohnson occurred. Moreover, I draw no inference fromthe ambiguous fact that Johnson smiled and sent Farrarto work when told of his lapsed dues paymentsParagraphs 10(i) and (k) of the amended complaint ac-cused the Respondent of encouraging,preparing or spon-soring the circulation of two decertification petitions.Carpenters Cliff Jacobs and Ken Hudson testified aboutone such petition circulated by a carpenter-superintend-ent,Harry Seefeldt Both Jacobs and Hudson recalledthat they were working with Seefeldt at a jobsite whenJohnson drove up and summoned Seefeldt to his car.After speaking privately with Johnson for several min-utes,Seefeldt rejoined Jacobs and Hudson and showedthem a letter he had in hand that stated in substance thatthe signer no longer desired representationby the Car-penters Local.In a pretrial affidavit dated November 12, 1981, See-feldt,who is now deceased, offered a different version ofthis incident. According to him, sometime in June 1981,Johnson spoke to him of the Company's difficulties withnonunion competitionand ofhis interest in hiring non-unionworkers.After assuring Seefeldt that his wageswould be unaffected, Johnson asked him whether hewould work with nonunion personnel. Seefeldt said hewould do so, notwithstanding the fact that he consideredhimself a card-carrying carpenter in good standing whohad held various offices with the Local. When Johnsonasked how the other workers might feel, Seefeldt alleg-edly offered to prepare and circulate a letter that wouldassesstheir views, but told Johnson he had no way to goabout it Seefeldt next attested that he asked Johnson'ssecretary to type a petition for him. She did so and gaveit to him. He recalled vaguely that the message on thepetitionwas that the signer would agree to work withnonunion personnel. He showed the petition to his fellowcarpenters but neither of them chose to sign it. Seefeldtdenied in his affidavit that he told anyone else that John-son had given him the petition.Seefeldt's denial as to the source of the letter was un-convincing It was perfectly clear to Jacobs and Hudsonthat only Johnson could have been responsible for deliv-ering it to Seefeldt at the worksite. Jacobs, who de-scribed himself as a very close buddy of Seefeldt for 40years,was certain that Seefeldt received the letter fromJohnsonHe maintained that if Seefeldt had the letterwith him prior to Johnson's arrival, he undoubtedlywould have shown it to them Moreover, Jacobs wascertain, based on his lengthy association, that Seefeldtcould neither have initiated nor carried out the prepara-tionof such a document I am persuaded not only byJacobs' friendship with and intimate knowledge of See-feldt's traits but also by the forthright manner in which 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhe testified that his and Hudson's testimony should bepreferred to Seefeldt's affidavit or Johnson's denial of in-volvement with the petition. Accordingly, I hold Re-spondent liable for the preparation and distribution of thedecertification petition under the auspices of its agent,Seefeldt.25Such activity, of course, violates Section8(a)(1) of the Act SeeLehigh Lumbering Co,supra, 230NLRB at 1128;Federal Pacific Electric Co,203 NLRB571 (1971), enfd. and remanded 499 F.2d 542 (D C. Cir1974)The General Counsel also charges that the Respondentencouraged an employee, Lott, to prepare.and circulate asecond decertification petition. Lott, who was initiallyemployed as a laborer, testified that in early June 1981,Johnson mentioned to him that he might be hiring non-union help and asked whether he and other laborerswould complain about this. Lott replied that it made nodifference to him but offered to get the opinion of his co-workers noting he could not make such a decision on hisown. Thereafter, Lott asked the office secretary to typea letter that stated that the workers whose signatures heintended to collect on the letter were willing to workwith nonunion employees. Lott testified that he did notbelieve Johnson knew anything about the letter. Al-though Lott intended to present the letter to each of thelaborers then employed by Respondent-Richart, Behland Farrar, he in fact presented it only to Farrar 'a fewdays later. Farrar explained that he agreed to sign thedocument because he did not want to lose his job overthe matter. Lott stated that he mailed the letter to theBoard but that it was returned to him for want of a cor-rect address, whereon he simply destroyed it. Lott addedthat several weeks later he mentioned to Johnson thatFarrar had signed a petition, but that the letter had beenreturned to him.In reliance onKitMfg.Co., 142 NLRB 957, 964(1963), enfg. in part and setting aside in part 335 F.2d166 (9th Cir 1964), the General Counsel submits that theRespondent is liable for setting in motion the processthat led to the preparation and circulation of the petitionHis reliance on that case is misplaced. InKit,the em-ployer expressly authorized and encouraged an employ-ee's circulation of a decertification petition. Here, Lott'stestimony is uncontroverted that Johnson neither sug-gested that such a letter be drafted nor knew of Lott'sefforts until after the petition had become a dead letter.Therefore, although Johnson acted improperlyin askingLott whether he would work with nonunion labor, I donot find on the basis of this record that he can be heldresponsible for encouraging Lott's subsequent course ofconduct.In the latter part of September 1981, Johnson andNampel, together with Respondent's counsel, GerardSmetena, called a meeting of all current employeesDuring the course of the meeting, Johnson explained theCompany's actions with respect to filing decertificationpetitions with the Board, discussed the forthcoming hear-25Whether Seefeldt was a statutory supervisor or employee need notbe determined here, for it is clear in this instance that his coworkers re-garded him as Respondent's agent SeeAirborne Air Freight Corp,263NLRB 1376 (1982) [enf denied 728 F 2d 357 (6th Cir 1984)],AircraftPlating Co,213 NLRB 664 (1974)rags, and then described the benefits the Company wouldoffer in place of those that the Union previously provid-ed. Thus, he assured the workers they would continue tobe covered by insurance, a dental program, health care,and retirement programs that would match or improveon the benefits that the employees currently had throughtheir Unions.Respondent does not deny having made such state-ments.Rather, it argues that under the Act's guaranteesof free speech, it was entitled to present to its employeesvalid reasons for rejecting union representation. Re-spondent further argues that at the meeting, assuranceswere given to the employees that no reprisals would betaken and no adverse consequences imposed based ontheir union membership or lack thereof. In contendingthat it was simply comparing union versus nonunion ben-efits to enable the employees to make a rational choice,Respondent relies onDow Chemical Co.,250 NLRB 756(1980), enforcement denied 660 F 2d 637 (5th Cir. 1981).There, the Board held that where decertification pro-ceedings were imminent, the employer could legitimatelydraw a comparison between wages and fringe benefitsthat it currently paid to its union as opposed to nonunionemployees. Reliance onDow Chemicalismisplaced forRespondent misses a critical distinction between the factsin that case and those that obtain herein. InDow Chemi-cal,the Board was addressing a situation in which theemployer referred to preexisting, established practices inplace for unrepresented employees on its payroll, where-as here, Respondent was merely engaged in speculationabout what might become available.EasternWashingtonDistributing Co.,216 NLRB 1149, 1154 (1975), correctlystates an employer's obligation in these circumstances.Even if this had beenan initialorganization effortand there had been no union demand for recogni-tion or negotiations, Respondent would be under alegal obligation to refrain from using its economicpower to influence the choice of its employees . . .The offer of the [new insurance] plan patently wasintended to and did carry with it the clear messagethat the employees could avoid the necessity ofpaying union dues.Itmust also be recalled that prior to this meeting, theRespondent had engaged in a protracted campaign to un-dermine the employees' support for the Unions Re-spondent culminated its antiunion efforts by filing decer-tification petitions and by withdrawing recognition andrefusing to bargain with the Unions to which its employ-ees belonged. Respondent's decision to test its bargainingobligationswas made at its peril It could simply havefiled decertification petitions without dangling before itsemployees the lures of increased benefits By its conduct,Respondent ran the risk of and did, in fact, violate theAct.Accordingly, I find that Johnson's and Smetana'sdescriptions of benefits that were unilaterally offeredshould the employees repudiate their Unions violatedSection 8(a)(1) of the Act 2626 Because no evidence was adduced to support par 8(g) of the com-plaint, that allegation shall be dismissed Some other allegations of 8(a)(1)Continued GARMAN CONSTRUCTION CORespondent's misconduct, as described above, is notsimply a series of isolated unfair labor practices Rather,as a whole, they created an atmosphere of insecurity inwhich employees understood full well that it was betterto abandon the Union than lose their jobs The Respond-ent's course of conduct was by its very nature calculatedtoundermine the employees' support for the Union.Within this context, any loss of majority support for theLaborers must be traced directly to Respondent's unfairlaborpractices.Three laborers-Lott,Richart,andFarrar were immediate targets of Respondent's impor-tuning In these circumstances,Respondent cannot relyon its own misconduct to sustain its assertion that man-agement'sprofessed doubt of the Union's majority restedon valid grounds. SeeComputer Sciences Corp,supra at281;Lehigh Lumber Co.,supra at 1128Further, the Board insists that reasonable grounds forassertion of a good-faith doubt must be known to the em-ployer at the time the refusal to bargain occurred. SeeNLRB v. Tahoe Nugget, Inc.,584 F.2d 293, 301 fn. 25(9th Cir. 1978), cert. denied 442 U.S. 921 (1979)BecauseRespondent withdrew recognition before it had certainknowledge of Farrar's or Richart's views toward mem-bership, their withdrawal cannot be relied on by the Re-spondent to support its professed doubt of the Union'smajority status.It follows that the Respondent,havingfailed to demonstrate that the Laborers did not enjoymajority support among Garman employees, is obligedto recognize and bargain with the Local as its employ-ees' collective-bargaining representative.3.The Carpenters majorityBy early September 1981, the number of Respondent'semployees who belonged to the Carpenters Local wasreduced to three-Seefeldt, Jacobs, and Moore 27 TheRespondent contends that Seefeldt and Jacobs were su-pervisors as defined by the Act and, therefore, must beexcluded from the bargainingunit.Consequently, the Re-spondent argues that because only one nonsupervisorymember of the Carpenters remained on its staff,the unitwas inappropriate and it was thereby released from anyduty to bargain. The General Counsel maintains thatSeefeldt and Jacobs did not exercise supervisory powers.However, even without including them in the unit, coun-sel submits that the reduction of force among Respond-ent's regular complement of carpenters was a temporaryphenomenon. Therefore, the Union's majority is a con-tinuing one and the Respondent could not lawfully with-draw recognitionIt is well settled that the burden is on the Respondentto prove that the depletionin its ranks was permanent innature.SeeCrispoCake Cone Co.,190 NLRB 352 354(1971), affd 464 F.2d 233 (8th Cir. 1972);National DairyProducts Corp.,127NLRB 313, 314-315 (1960). In thecircumstances of this case,it is clear that the Respondentviolations set forth in the amended consolidated complaint may havebeen inadvertently omitted from the foregoing discussion-However, I donot believe it is critical to resolve additional allegations of misconduct be-cause to do so would be cumulative and would not materially affect therelief that I propose below27Kehl,a fourth member of the Carpenters Union, is an admitted su-pervisor103has not met its burden of proving that the reduction inits ranks was permanent.Putting aside the question of whether Seefeldt andJacobs met the Act's criteria for supervisors, the recordestablishes that the Respondent's work force was alwayscomposed of more than one nonsupervisory carpenterprior to September, each of whom belonged to the Car-penters Union Indeed, so far as the records reveal, theonly time that Respondent's work force fell to a singlecarpenterwas during this brief and volatile period inSeptember.28 Thus, in 1980, the Respondent had a stablework force, which averaged 10 carpenters, excluding thealleged supervisors In 1981, this number gradually dwin-dled from a high of nine in January to a low in Augustof three-Hudson, Timm, and Moore.29 Prior to the lay-offs of Hudson and Timm, the record evidence estab-lishes that these three had been in Respondent's employon a steady basis since at least 1978 However, the Re-spondent insists that its employees were terminated, notlaid off, so that when Timm and Hudson were dismissedwith no expectation of recall, only one nonsupervisoryemployee,Moore, remained. The evidence shows thatthis low-water mark was of short duration. By the latterpart of September and early October, at least two newworkmen had been hired who were performing carpen-ters duties. It is irrelevant that these two had not beenemployed previously by the Respondent because theBoard does not insist that the existence of a unit dependson the employment of particular employees, but on theirclassification. SeeNational Dairy Products Corp.,supra at315 fn. 5. Over the next several months, even more em-ployees were added, at least one of whom, Timm, was amember of the Carpenters.Contrary to Respondent's contention, most of its em-ployees could expect to be rehired. Thus, as a practicalmatter, employees generally were laid off, not perma-nently dismissed.It is true that on cross-examination, em-ployee Hudson testified that he felt free to look for otherwork when a job was completed and no further,work re-mained for him.But job hunting in such circumstances isnot incompatiblewith a layoffstatus.More significantly,he also testified that when he was ready to return towork for Respondent, he simply indicated his availabilityand was readily rehired. Other carpenters, Watson andTimm for example, also had brief periods of interruptedemployment, but like Hudson, were rehired by the Re-spondent within a short period of time after their layoffsRespondent insisted that it was keenly interested in main-taining a stable and skilled work force. It could hardlyaccomplish this end if it permanently terminated employ-ees whenever work grew slack.If any further evidence was needed to convince theskeptical thatRespondent's carpenter crew was com-prised of more than one employee,itwould lie in thenumber of persons, whom Respondent claimed were su-28 The General Counsel does not contend nor does the evidence estab-lish that the termination of any employee prior to September 1981 wasfor discriminatory reasons29 To be precise, the record shows that Hudson was dismissed on Sep-tember 2,1981, just l day before Respondent claimed that the CarpentersUnion did not have majority support 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpervisorsItdefies credulity to believe that Garmanwould have three superintendents on its payroll (Kehl,Jacobs, and Seefeldt), supervising the work of a singlecarpenter.Moreover, Nampel, who exercised principalauthority over field operations, also regularly toured thejobsites, adding still another level of supervisionFor the foregoing reasons, I find no merit-to Respond-ent's claim that it experienced a permanent depletion ofitscarpenter crew 30 If Respondent'spositionwas ac-cepted, it would mean that employers could terminatetheir collective-bargaining relationships at will merely bybriefly laying off entire bargaining units. The public's in-terest in stability and peace in labor relations prohibitssuch a possibilityAccordingly, the Respondent had nolegal basis to challenge the Carpenters majority and wasunder a continuingduty torecognize and bargain withthe Local as the lawful collective-bargaining agent of itsemployees in an appropriate unit4 Stability of the work forceHaving concluded that both the Laborers and Carpen-ters enjoyed majority support among Respondent's em-ployees in appropriate craft units, I next turn to the ques-tion of whether Respondent employed a permanent workforce If it did, then Respondent's de facto contracts withtheseUnions are mature collective-bargaining agree-ments within the meaning of Section 9(a) of the Act,thereby making it unnecessary to determine whether theUnions' majorities must be demonstrated from one job-site to another.An examination of numerous documents entered intoevidence in this case,including employee timecards andcontribution forms to the fringe benefit and workingdues assessment funds, establishes that there was a highdegree of continuity in Garman's employee complement.From at least 1978 to August 1981, the Respondent'sbusiness records demonstrate that Garman employed acore group of workers Admittedly, the total number ofemployees fluctuated from time to time depending on theamount of work on hand However, the identity of thosewho were retained seldom variedMoreover, as notedpreviously,when new jobs were obtained, members ofthe core who were laid off, generally were among thefirst to be recalled Thus, the records show that betweenSeptember 1980 and August 1981, 13 Carpenters wereemployed by the Respondent. Of these 13, 9 worked 7 ormore months during the 12-month period. In the nextyear, the corp group of nonsupervisory employees de-creased from a high of nine in January to three inAugust. These three, as well as two other Carpenter al-leged supervisors, worked for Respondent since at least1978.Further,Respondent moved its employees fromjob to job; it did not hire new employees for each newproject and terminate them when that job was complet-ed-As noted elsewhere in this decision, the Respondentconceded that it was interested in retaining a stable workforce. The record clearly demonstrates that it succeededso In view of the above findings,it is unnecessary to reach the ques-tion of whether Seefeldt, who is now deceased, and Jacobs were supervi-sors within the meaning of Sec 2(2) of the Actin doing so Only after proclaiming that it had no duty tobargain with the Unions in September 1981 did Respond-ent hire a number of new workers who belonged to nounionPrior to that date, however, from at least 1978through August 1981, employee turnover was relativelyslight.Accordingly, I find that Respondent employed apermanent and stable work force at all relevant timesprior to September 1981 and that the Carpenters and La-borers had virtually unanimous support among the em-ployees performing tasks within their respective crafts.Therefore, the de facto agreements between the Re-spondent and the Unions that expired in 1981, were notprehire agreements under Section 8(f), but rather wereripe, collective-bargaining agreements within the mean-ing of Section 9(a) of the Act SeeConstruction Erectors,265 NLRB 786 (1982),Precision Striping,245 NLRB 169(1979)The Impasse IssueThe final issue to be considered in this case concernsthe allegation that the Respondent refused to bargainwith the Unions in violation of Section 8(a)(5) of theAct. TheGeneral Counsel asserts that the few meetingsbetween the Respondent and the Unions did not consti-tutebargaining sessions,but rather were preliminarymeetings at which the parties engaged in exploratory dis-cussions.In support of this assertion,the General Coun-sel points to the fact that only three relatively brief meet-ings were held and to the fact that no written proposalswere exchanged. He further submits that if these meet-ings are treated as negotiations,then the Respondent'sbad faith precludes finding that an impasse occurred Re-spondent counters that it voluntarily and in good faithengaged in collective-bargaining with the Laborers andCarpenters by participating in three bargaining sessionsin the summer of 1981 and another in the fall of 1982.Respondent claims that impasse was reached at the thirdmeeting when the Carpenters walked out in the beliefthat it had no written contract with Garman. Similarly,Respondent argues that impasse was reached with theLaborers whenBusinessAgent Planthaberinsisted thathe could not offer terms or conditions that varied fromthose in the master agreementThe record concerning the exchanges among the par-ties at the three meetings in early June and July 1981 andat a fourth meeting on November 2, 1982, leaves muchto be desired.Because the witnesses'descriptions of whattranspired were hazy and confused,it isdifficult to de-termine precisely what transpired.However,a carefulreview of the record persuades me that the Respondentdid not approach these meetings with an open mind orwith the intent to reach agreement Neither did the meet-ingsconcludewith hard lines drawn and positionscarved in stone.aThe firstmeetingThe firstmeeting came about after Seefeldt advisedCarpenters Business Agent Hayen in early June of Re-spondent's stated intent to hire nonunion employees Aweek or so later, Hayen met with Johnson in his GARMAN CONSTRUCTION COoffice 31When Johnson described the Company's finan-cialwoes, Hayen mentioned the possibility of several dif-ferent types of contracts including residential and mainte-nance agreements. Johnson indicated that a residentialagreement was inappropriate for the work being done byhis firm, but asked for further information about mainte-nance contracts.32 Hayen stated that he would contactrepresentatives for the Carpenters International and Dis-trictCouncil to see if something could be worked out inRespondent's interest.According to Johnson, Hayen told him that he couldnot go forward with negotiations alone but would havetowork cooperatively with the Laborers and promisedto get back to him. Hayen acknowledged telling Johnsonthat he would have to look into the question of differenttypes of contracts by contacting others in his Union. Ashe explained at the hearing, he was powerless to engagein independent negotiations that would bind the Carpen-ters for the Union proceeds by team bargaining. Howev-er,Hayen denied stating that he would have to coordi-nateCarpenters efforts with Laborers Business AgentPlanthaber. Itmay be that Respondent suggested toHayen that Planthaber be involved in future meetings be-cause it would have been in Garman's interest to insiston inclusion of the same terms in contracts with eachUnion. But it is most unlikely that Hayen would suggestthat any contractual undertaking of the Carpenters wasdependent on Laborers acquiescence. Each Local was, ofcourse, an independent organization having differentterms and conditions of employment in separate con-tracts applicable to their respective bargainingunits.33Given these considerations, I find it far more likely thatHayen simply raised the necessity of involving otherCarpenters functionaries but did not make any futureagreement contingent on the presence of the Laborersb.The second meetingHayen arranged another meeting with Johnson a weeklater at which Collier and Planthaber were present. Allthree union agents maintained that the meeting wascalled to resolve a jurisdictional dispute involving a car-penter, Jacobs,who Collier had observed performingunitwork that came under Laborers domain. This dis-pute was resolved with Johnson agreeing to employ a la-borer rather than Jacobs to perform the job.343 iNampel testified that he was present at this initial meeting,but bothJohnson and Hayen agreed that they met alone32No witness satisfactorily explained what a maintenance contract isAs best I can discern, it covers carpentry work that is necessary for themaintenance of industrial equipment or factories33 It is interesting to note that a Carpenters official did not require thepresence of a representative from the Laborers in a meeting with JohnsoninNovember 198234 Respondent maintains that the parties did not discuss a jurisdictionaldispute involving Jacobs at this meeting To support its contention, Re-spondent alleges that Jacobs denied having any encounter with CollierIn fact,the record discloses that Jacobs simply testified that he did notrecall having seen a Laborers business agent on a jobsite in recent timesNo question was posed to him that might have tested his recollectionabout a specific incident involving his performance of laborers' workThe mutually corroborative accounts of this'meeting provided by Hayen,Collier,and Planthaber convince me that their version is correct105Planthaber confirmed that he came to the meetingwith the understanding that it was to resolve a jurisdic-tional dispute.Only toward the end of the session didJohnson allude to the firm's financial plight. Other thanthis,Planthaber does not remember having engaged innegotiations.Johnson testified to the contrary that Hayen askedPlanthaber if the Laborers would give the Respondent alower wage rate than the one set in the master contractand that Planthaber'sresponsewas negative.Hayendenied having asked such a question, noting that whatthe Laborers might be willing to do was out of his baili-wick.Planthaber had no recollection whatsoever ofbeing asked whether he would acquiesce to a contractfor Garman which differed from those applying to otheremployers.However, he acknowledged at the instantproceeding that if he had been asked such a question, hewould not have agreed to ""a wage rate that varied fromone employer to the next.Planthaber'scandor in thisregard leads me to believe that he did not make the com-ment that Johnson attributed to him.If he had no hesita-tion in expressing his view on the matter at the hearingbefore me, I find no reason why he would deny havingmade the same remark to Johnson. However, even ifPlanthaber had made his position known to Johnson attheirmeeting, it would have little effect on continuingnegotiations because he had no authority to bind the La-borers to a collective-bargaining agreement through hisindividuallyexpressedview.Accordingly, I creditPlanthaber's assertion that he was not asked and did notrespond to a question regarding the Laborers' positionon variations from the master agreement. As this meetingended, Hayen assured Johnson again that he would tryto work something out and get back to him.c.The thirdmeetingIn late June or early July, Johnson and Nampel metwith Hayen who was accompanied by representativesfrom the CarpentersInternational,and District Coun-cil.35Once again, Johnson complained of the Company'sdifficulties in competing with nonunion firms. A discus-sion ensued about the applicability of maintenance con-tracts and the possibility of obtaining Federal funds.Johnson and Nampel testified that,at one point,Inter-national Representative Jahnke asked Hayen whether theCarpenters had a signed contract with the Respondent.When Hayen answered that they did not, Respondent'switnesses claimthat Jahnke stated abruptly that therewas no sense in pursuing the situation further and leftJahnke and Hayen deny that any such exchange oc-curred. Logic compels me to conclude that Jahnke andHayen should be credited in this matter. Hayen knew inadvance that the Carpenters had no written contractwith the Respondent and surely would have advisedJahnke of that prior to the meeting. Further, the fact thatRespondent had no contract would in no way bar nego-tiations between the parties.In fact,the absence of assDistrictCouncilMember Valesquez' recollection of thismeetingwas so contradictory to that of every other participantthat I am con-vinced he confused Garman with some other company Therefore, I donot rely onhis testimonyabout what occurredat this meeting 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwritten executed contract is the very reason why theCarpenters were meeting with Respondent's principals inthe first place. The parties parted company amicablyafter an hour, with Nampel uttering these final words toHayen: "Keep working on something. See if you can dosomething for us." It is improbable that Nampel wouldmake such entreaties if Jahnke had just ruled out the pos-sibility of further discussions.d. A fourthmeetingA month or two after this third meeting,the Respond-ent filed its representation petitions with the Board. Thepartiesmade no further effort to meet until shortlybefore this hearing commenced when by letters datedOctober 21, 1982,to the Laborers and Carpenters, theRespondent proposed to meet and negotiate collective-bargaining agreements.Subsequently,Carpenters Repre-sentative Frey and Johnson met on November 2, 1982.Johnson then took the position that he could not affordto pay his employees more than they currently were re-ceiving.36 Frey suggested that if Respondent signed the,current Carpenters agreement for the balance of its term,a period of 7 months,the Union would forgo a demandfor back wages owed and past contributions to the fringebenefit funds and also would withdraw the charges inthisproceeding.37 Johnson made no counteroffer. In-stead,he ended this exchange by stating,"I think wehave agreed to disagree."Johnson also raised the matterof assigning employees to work across craft lines. Freytook a moderate position on this issue assuring Johnsonthat there would be no problems if Carpenters did someLaborers work and vice versa Johnson also stated thathe could not compel his workers to join the Unionwhich would be requiredby theunion security clause inthe contract.No other terms were discussed and neitherparty presented any formal written proposals.The meet-ing concluded with Frey indicating that he would bewilling to engage in further negotiations with the Re-spondentAnalysisThe term "bargain collectively" is defined in Section8(d) of the Act as requiring a mutual obligation by anemployer and the representative of the employees "tomeet at reasonable times and confer in good faith withrespect to wages, hours and other terms and conditionsof employment . .but such obligation does not compeleither party to agree to a proposal or require the makingof a concession." When an employer is obligated to bar-36G C Exh 12 reveals that Respondent had hired a number of newemployees bringing the total to 18 as of September 1982 Of these, fivepersons who formerly belonged to the Carpenters Union and six to theLaborers' Local continued to receive wages close to the union scales thatprevailed in June 1981Most others received wages well below contrac-tual rates37At the hearing, I sustained General Counsel's objection to the ad-mission of evidence concerning the Carpenters' offer to withdraw itscharge on the theory that Federal Rule of Evidence 408 proscribes theadmissibility of evidence concerning efforts to compromise a claim I re-verse this ruling, sua sponte, because on further consideration, I am con-vinced that the rule does not exclude evidence "offered for another pur-pose " Here, Frey's testimony was adduced to reveal the parties' posi-tions in a negotiating session, and not to show liability on a claimgain,impasse mustoccur before any unilateral changes inthe terms of employment may be made.Wayne's Dairy,223 NLRB 260, 264 (1976). An employer or employeerepresentativemay be released from bargaining obliga-tions only if the impasse occurs at a time when the par-tieshave irreconcilable differences reached after exhaus-tivegood-faithnegotiations.SeeCarpenterSprinklerCorp.,238 NLRB 974, 982 (1978), affd. and modified inpart 605 F.2d 60 (2d Cir. 1979).InTaft Broadcasting Co.,163NLRB 475 (1967), theBoard suggestedthat the following criteria be used todeterminewhether a bargaining impasse exists:Whether a bargaining impasse exists is a matter ofjudgment. The bargaining history, the good faith ofthe parties in negotiations, the length of the negotia-tions, the importance of the issue or issues as towhich there is disagreement, the contemporaneousunderstanding of the parties as to the state of nego-tiationsare all relevant factors to be considered.On applying these factors to the case at bar, I find, inagreement with the General Counsel, that no impasse oc-curred.Whether the Respondent or the Union met with a sin-cerewillingness to enter into negotiations lookingtoward the consummation of an agreement or merely en-gaged in surface bargaining, giving only an appearanceof complying with its statutory obligation, is a difficultissue at best and involves plumbing the subjective statesof mind of the parties. In attempting to define the illusiveconcept of good faith, the Board stated inM System,Inc.,129 NLRB 527, 547 (1960):Good faith or the want of it, is concerned essential-lywith a state of mind. . . . That determinationmust be based upon reasonable inference from thetotalityof conduct evidencing the state of mindwith which the employer entered into and partici-pated in the bargaining process The employer'sstate of mind is to be gleaned not only from hisconduct at the bargaining table but also from hisconduct away from it-for example, conduct re-flecting a rejection of the principal of collective-bargaining or an underlying purpose to bypass orundermine the union manifests the absence of a gen-uine desire to compose differences and to reachagreement in the manner the Act commands. All as-pects of the Respondent's bargaining and relatedconduct must be considered in unity not as separatefragments each to be assessed in isolation.Further guidance in detecting the subtle manifestationsof bad faith was provided early inNLRB v. Reed &PrinceMfg. Co.,205 F.2d 131, 134, 135 (1st Cir. 1953),cert. denied 346 U S. 887 (1953):If the Board is not to be blinded by empty talk andby the mere surface motions of collective bargain-ing, it must take some cognizance of the reasonable-ness of the positions taken by an employer in thecourse of bargaining negotiations. . .Thus, if anemployer can find nothing whatever to agree to in GARMAN CONSTRUCTION COan ordinary current-day contract submitted to him,or in some of the union's related minor requests,and if the employer makes not a single serious pro-posal meeting the Union at least part way, then cer-tainly the Board may be able to conclude that this isat least some evidence of bad faith.Assesing the evidence in light of the foregoing princi-ples, I conclude, based on the totality of the Respond-ent's conduct both at and away from the bargainingtable, that its officers did not bargain in good faith.It is apparent that by mid-June 1981, the Respond-ent had decided to go nonunion. Consequently, itcould have no serious interest in meaningful bar-gainingwith its employees' representatives. Proof ofitsdecision is found in Johnson's comments to em-ployees that he was going nonunion or thinkingabout it and inquiring whether they would workwith nonunion workers. Although the dates onwhich such remarks were delivered cannot be fixedwith precision, it may be safely inferred that theycame on or about the same time as the initial bar-gainingmeeting in early June and continuedthroughout the period of time in which the nexttwo meetings took place The record also showsthat the Respondent failed to give a wageincreaseto its employees in June in conformance with thecollective-bargaining agreements, although in pastyearswage increases paralleling those in the con-tractswere implemented routinely. The foregoingevidence provides convincing proof that at the sametimethat the Carpenters representatives were dis-cussing whether economic relief could be provided,the Respondent had decided that the only way itcould compete was to become a nonunion contrac-tor.Consequently,Respondent went through themotions of meeting with the employees' representa-tives all the while holding a preformed intent incon-sistentwith good-faith collective bargaining. Where,as here, an employer engages in a course of conductdesigned to jettison the employees' support for theircollective-bargaining agent at the very time negotia-tions are taking place, claims of good faith will notbe countenanced SeeM System Inc.,supra at 549;Imperial Machine Corp,121NLRB 621 (1958).Stillanother indicator of Respondent's resistance tomeaningful bargaining lies in its failure to offer counter-proposals to the Unions.While it is true that neitherparty is required to make concessions, a willingness tocompromise is often regarded as an essential ingredientof good-faith bargaining SeeNLRB v. Reed & PrinceMfg.Co., supra at 134. At no time did Respondent offera single concession or suggest reasonable alternatives tothe Unions' propositions.Johnson's resistence to reaching agreement was moreobvious at his fourth meeting with the Carpenters than atthe previous three.While it is clear that Frey feltwedded to the master contract, he did display consider-able flexibility by offering significant concessions. Thus,he suggested that the Carpenters would waive any dutyto pay backpay and fringe benefits for the past 2 yearsand drop the charges in the case at bar if the Respondent107would accept the master contract for dust 7 moremonths. Although the Respondent had no duty to yieldto this proposal, Johnson's instant rejection reveals awholly closed mind Surely Frey's proposition had tosignal toJohnson, as it does to me, that the Union wasready to engage in the give and take of genuine bargain-ing.Frey's willingness to compromise also was manifest-ed by his agreeing that employees could work acrosscraft lines to some extent.Clearly, given Frey's concilia-tory position, no impasse was reached on this issue.Again, Johnson offered not a single counterproposal.Rather, he continued to insist, as he had throughout theprevious threemeetings,that the Respondent did nothave the economic wherewithall to comply with theUnions' demands. Even assuming that the Respondentexperienced the same financial difficulties in November1982 as it did in the summer of 1981, its failure to movefrom itsinitialeconomic proposals in the face of someunion movementprovides further proof of surface bar-gaining.SeeNeon Sign Corp.,229NLRB 861 (1977),[enf denied602 F.2d 1203 (5th Cir. 1979)] As a matterof fact, by the time of the fourth meeting, Respondent'sbusinessaffairsapparently had taken a turn for thebetter, as evidenced by the number of new-employees ithad addedto itspayroll and the pay raises granted tothem. It is noteworthy that although the Respondentcontinued to claim fiscal hardship, it made no effortduring bargaining, or at this hearing, to establish that theCompany was unable to afford any part of the Unions'wage package. SeeOrion Tool & Die Machine Co,195NLRB 1080, 1088 (1972) Johnson's conduct at this meet-ing is not characteristic of a negotiator with an openmind and a genuine interest in finding common ground.Rather, his apparently orchestrated statement that he andFrey have "agreed to disagree" discloses that he came tothe bargaining table "with a predetermined resolve notto budge from an initial position"NLRB v. Truitt MfgCo., 351 U.S. 149, 154-155 (1956). Respondent's conductduring this fourth meeting leads me to conclude thatJohnson was engaged in a meaningless charade simply tomake arecord for this,litigationEven apart from the issue of good or bad faith, I amnot persuaded that the first few meetings between theparties qualify as collective-bargaining negotiations. Thepartiesmet only three times. The Laborers were in-volved in only one of these meetings Thus, even accord-ing to the Respondent's best estimates, the meetings withtheCarpenters consumed approximately 4 hours andwith the Laborers, a maximium of 1-1/2. This is hardlysufficient time to have exhausted the possibilities formeaningful exchange.The first meeting was exploratory in nature, withHayen listening to the Company's plight and then sug-gesting various contract options that might be availableThere was no serious consideration of any given con-tract.The second meeting was the only one that in-volved the Laborers but it can hardly be characterized asa bargaining session because its principal purpose was todispose of the jurisdictional dispute I also found abovethat Planthaber did not insist on adherence to a mastercontract but even if he had, one such statement does not 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDput an end to further discussion.Impasse is not reachedwith a single offer and rejection of proposal SeeInter-Roto, Inc,252NLRB 764, 768 (1980) [modified 267NLRB 1026 (1983)]Respondent'snext meeting with a few representativesof the Carpenters Union was almost as inconclusive asthe first between Johnson and Hayen alone. The discus-sion was generalized,no written proposals were present-ed by either side.Although it is clear that the Respond-ent was principally concerned about the wage issue andsought some way to reduce its costs,itdid not identifyany part of the union contract that was more or less ac-ceptable.Thus it is fair to say with respect to all threemeetings that there was "no continuous give and take inthe form of negotiating over specific proposals " SeeCarpenter Sprinkling Corp,supra 605 F.2d at 65. More-over, Nampel's final request to the Carpenters represent-atives that they "keep working on something,"makes itisclear that further meetings were anticipated.Based onthis record of brief and inconclusive meetings,it is fair tostate that the parties had neither"exhausted bargainingpossibilities nor reached the stage where further meetingswould have been fruitless "NLRB v. Way Cross MachineShop,283 F.2d 733, 740 (5th Cir 1960).The Respondent blames the purported impasse on theUnion's obstinacy in clinging to their master agreementsHowever, having found that the Respondent approachedcollective-bargaining negotiationswith'a preconceiveddetermination to rid itself of any obligation to engage incollective bargaining,and that it bargained in bad faithfrom the outset,it is not possible to determine whetherthe Unions bargained in good or bad faith nor to con-clude that the parties bargained to impasse.SeeMineWorkers Local 1854,238 NLRB 1583, 1632 fn. 93 (1978).Although the Unions apparently felt constrained by theirarea agreements,I do not find that either the Carpentersor the Laborers refused to continue to negotiate orlacked a sincere desire to reach agreement.Given theirfew meetings,and Respondent's bad-faith bargaining, it isdifficult to predict whether they wculd have compro-mised eventually on at least some of the terms and condi-tions contained in their master contractsIalso find no merit in the Respondent'scontentionthat the Unions waived their right to bargain or to pro-test its unilateral changes in the workers'terms and con-ditions of employment The Board and the courts repeat-edly have affirmed that a waiver of bargaining rights bya union will not be lightly inferred.This is particularlytrue,where, as here, the Union filed charges with theBoard shortly after the Respondent repudiated its bar-gaining relationship and instituted unilateral changes.Thus, it cannot be said that the Laborers or Carpenterswaived any rights by acquiescence or a failure to actSeeCaravelle Boat Co,227 NLRB 1355, 1358 (1977).3838 By dateof February 25, 1983,Respondent filed a motion for leaveto reopen the record for the limited purpose of receiving theaffidavit ofGarman ConstructionCompany regardingposthearing bargaining, whichwas opposedby the GeneralCounsel and the Operating Engineers Ineffect,Respondent seeks to introduceevidence based on an affidavitsigned by Johnson as to alleged negotiating sessions conducted subse-quent to the hearing in this case Respondent contends that this affidavitwould demonstratethe Companyand the Union bargained to impasse IAssuming,arguendo, the parties had deadlocked, Re-spondent would not have been entitled to withdraw rec-ognition from the Unions.But clearly,no impasse existedhereThus,Respondent was not entitled to make unilat--era] changes affecting the terms and conditions of theworkers' employment.SeeNLRB v. Katz,369 U S 736,743 (1962) There can be little doubt that the Respondentdid in fact make such changes.Thus the record showsthat it failed to give pay increases to its employees ascalled for by their collective-bargaining agreements inJune 1981 and after September 1, 1981, discontinued con-tributions to the employees'fringe benefit funds, hirednonunion employees,and assigned personnel to taskswithout regard to craft jurisdictionallines.By withdraw-ing recognition from the Unions and thereafter refusingto bargain about its unilateral changes much less a re-newal of its contracts,Respondent violated Section8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.Garman Construction Companyisanemployer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2The United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Local Union No. 790 and theBuilding and Common Laborers Union, Local No 727ofLaborers InternationalUnion of North America,AFL-CIO are labor organizations within the meaning ofSection 2(5) of the Act.3.The Carpenters Union is the exclusive representa-tiveof employees in the following appropriate unitwithin the meaning of Section 9(a) of the ActAll employees performing Carpenter craft workemployedbyGarmanConstructionCompanywithin the geographical jurisdiction of CarpentersLocal Union No 7904 The Laborers Union is the exclusive bargaining rep-resentative of employees in the following appropriateunit within the meaning of Section 9(a) ofthe Act.All employees employed by Garman ConstructionCompany at any of its jobsites or facilities who per-form work in the laborers' trade.5By interrogating employees about their membershipin or support of the Unions, by giving employees the im-pression that their reemployment was conditioned onwithdrawing from union membership; by implying toemployees that their job status was conditioned on with-drawing their union membership;by sponsoring and as-sisting in the preparation and circulation of a petition todeny Respondent'smotion for the following reasons First,Respondent'spost-hearing conduct cannot make moot questions regarding its allegedviolations of Sec 8(a)(5) SeeMassillon PublishingCo, 215 NLRB 380(1974) Such posthearmg attempts to remedy an alleged violation of theAct are of minimal relevance in determining whether the violation in factoccurred SeeJ P Stevens & Co,247 NLRB 420, 493 and 110 (1980)Second,itwould be improper to admit into evidence a self-serving docu-ment that was not subject to cross-examination Lastly,towhateverextent such evidence may affect Respondent's liability,it ismore appro-priately introduced at the compliance stage of these proceedings GARMAN CONSTRUCTION CO.109decertifyCarpenters'Local 719;and by promising em-ployees improvedbenefitssuch as insurance and healthplans,Respondent engaged in unfairlaborpracticeswithin the meaning of Section8(a)(1) of the Act.6.By negotiating in bad faithwithno intention toarrive at an agreement,by unilaterally discontinuinggiving wage increases in accordancewiththe union con-tracts;by ceasing contributionsto the employees'fringebenefit funds;by hiring nonunion employees,and by as-signingworkwithout respect to craft jurisdictional lines,the Respondent has engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section 8(a)(1) and(5) of the Act.7.The unfair laborpractices set forth in paragraphs 6and 7, above, effectcommerce within the meaning of theAct.9.TheRespondent has not violated Section 8(a)(1) and(5) of the Act by refusingto recognize and bargain col-lectively with Local Union No. 150,International Unionof Operating Engineers,AFL-CIOas that labor organi-zation does not represent a majorityof theRespondent'semployees in an appropriate unit.9.TheGeneral Counsel has failed to establishthat theRespondent violated Section 8(a)(1) of theAct by engag-ing in theconduct describedin paragraphs 10(f), (g), and(i) of the complaint.THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) and(5) of theAct Ishall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the polices of theAct.As foundabove,Respondent violated Section 8(a)(1) and(5) of theAct by withdrawing recognition from Carpenters Local790 and LaborersLocal 727 asthe collective-bargainingrepresentative of its employees. As a remedy, I shalldirect the Respondent to recognize and bargain in goodfaith,on request,with these Unions.I alsofindthat Re-spondent violated Section 8(a)(1) and(5) of the Act byunilaterally changing its employees'terms and conditionsof employment.Accordingly,Respondent shall be or-dered (a) to revoke,on the Union's request,any unilater-al changes implemented after September 3, 1981, unlesstheUnionsrequest that a particular change not be re-scinded and (b)reinstate and give retroactiveeffect tothe terms and conditionsof the Carpenters and Laborersagreementswith the NorthernIllinois Building Contrac-tors Association that expired on May 31,1981, until suchtime as the Respondent reaches agreement or bargains ingoodfaithto impassewith the Unions.If agreements arereached,they shall be embodied in signed contracts.In addition,Respondent shall be ordered to makewhole the employees in the unitsfoundappropriateabove, and to all employeeshired afterSeptember 3,1981, for any loss of wages or otherbenefits that theymay have sustained as a result of Respondent's unilateralchanges, including losses incurred by its assignment ofworkoutside the employees'crafts in accordance withwage scales in the expired collective-bargaining agree-ments.Suchbackpay shallbe computed with interest asdescribed inIsisPlumbingCo.,138NLRB 716 (1962),andFlorida Steel Corp.,231NLRB 651 (1977).More-over,Respondent shall be required to pay intothe vari-ous Carpentersand Laborersfringe benefit funds as des-ignated in their expired contracts,contributions it hasfailed to make since September 1981 on behalf of all em-ployees on its payrolls since thatdate,whether or nottheywere union members.SeeRemodeling by Oltmanns,supra;Creative Engineering,228 NLRB 682 (1977). Thequestion of interest on sums owed to the Unions' trustfunds will be left to the compliance stage of this pro-ceeding. SeeRemodeling by Oltmanns,supra.Further,the serious and pervasive unfairlabor prac-tices committedby theRespondent strike atthe heart ofemployees'rights safeguardedby the Act. Therefore, Ishall recommend a broad cease-and-desistorder that re-strainsRespondent from in any manner infringing onthose rights that are guaranteedby Section 7.